UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2014 Date of reporting period:	June 1, 2013 — November 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Risk Allocation Fund Semiannual report 11 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 24 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctua-tions. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Allocation of assets among asset classes may hurt performance, and efforts to diversify risk through the use of leverage and allocation decisions may not be successful. Derivatives carry additional risks, such as the inability to terminate or sell derivatives positions and the failure of the other party to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Active trading strategies may lose money or not earn a return sufficient to cover trading and other costs. Use of leverage obtained through derivatives increases these risks by increasing investment exposure. Over-the-counter derivatives are also subject to the risk of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. REITs are subject to the risk of economic downturns that have an adverse impact on real estate markets. The use of short selling may result in losses if the securities appreciate in value. Commodities involve market, political, regulatory, and natural conditions risks. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Now that 2013 has drawn to a close, a sigh of relief may be in order. The performance of financial markets in the United States and around the world has been better than many had anticipated at the start of the year, despite challenges such as fiscal woes, political wrangling, and geopolitical conflicts. It appears that most developed economies are in recovery. The U.S. unemployment picture is improving, and economic growth has remained positive. Europe emerged from a multi-year recession in 2013, with growth in the 17-nation eurozone turning positive for the past two calendar quarters. The Japanese government’s aggressive stimulus policies have fostered growth, while China appears to have avoided a major slowdown. Headwinds remain, however. The positive economic news makes it more likely that the Federal Reserve will taper its $85-billion-a-month bond-buying stimulus program. The end of this unprecedented initiative may test the stability of the recovery. Meanwhile, Washington lawmakers continue to assert different visions for the long-term federal budget, and may again resort to using the debt ceiling as a political instrument, which may unsettle markets. With uncertainties still ahead, innovative and alternative investment ideas and approaches can be quite helpful to investors. In seeking returns for our shareholders, Putnam’s investment professionals employ fundamental research, active investing, and risk management strategies, and our diverse set of products is designed to address a wide range of financial goals. It is also important to rely on the advice of your financial advisor, who can help guide you toward your investment goals, based on your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The Putnam Dynamic Risk Allocation Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the MSCI World Index (ND), 40% of which is the Barclays Global Aggregate Bond Index, and 10% of which is the S&P Goldman Sachs Commodity Index. See index descriptions on pages 15–16. † Returns for the six-month period are not annualized, but cumulative. 4 Dynamic Risk Allocation Fund Interview with your fund’s portfolio manager How did the fund perform during the sixmonths ended November30, 2013? During the period, markets in many parts of the world climbed a wall of worry, mostly generated by the Federal Reserve’s talk of tapering and fiscal discord in Washington. In this environment, Putnam Dynamic Risk Allocation Fund’s class A shares returned 3.48% during the six months ended November30, 2013, underperforming its custom benchmark, the Putnam Dynamic Risk Allocation Blended Index. What was the investment environment like during the period? At the beginning of the period, markets were rattled in June when Fed Chairman Ben Bernanke stated that the central bank might begin to reduce its asset-purchase program late in 2013 and end it by mid 2014. After Fed Chairman Bernanke clarified his comments, stating that no tapering would occur until the U.S. economy gained a solid footing, markets rallied in July and kept rising throughout the period, though not without bouts of volatility. There was a “good-news-is-bad-news” theme: Whenever there was positive U.S. economic news, investors interpreted it as a sign that the Fed would begin reducing its bond-buying program, and equities lost value. The inverse was also true: When negative economic news came out, investors felt that the Fed’s stimulus program would continue, and stocks rallied. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 11/30/13. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on pages 15–16. Dynamic Risk Allocation Fund 5 In August, the Syrian crisis — and the threat of U.S. military intervention —generated some market volatility. By September, however, the Syrian crisis had subsided, once again spurring a rally in equity markets. Also in September, the Fed announced that it would continue with its bond-buying program of $85 billion per month, citing a weaker economic environment —including a disappointing September unemployment report along with the potential for fiscal discord in Washington —and equity prices rallied even further. How did the partial government shutdown in October 2013 impact equities? Despite the 16-day partial government shutdown that began on October1, U.S. stocks extended their winning streak. Toward the end of the month, the S&P 500 Index hit a record high, while the Nasdaq established a 13-year peak. The Dow Jones Industrial Average posted gains, but remained shy of its mid-September highs. Investors appeared confident that Washington lawmakers would deliver a resolution to the shutdown. Also, investors seem to have interpreted Allocations are shown as a percentage of the fund’s net assets as of 11/30/13. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 6 Dynamic Risk Allocation Fund any negative economic news as a positive indicator for equities, believing that the Fed would not taper. At its October meeting, the Fed decided to maintain its stimulus program until the economy, particularly the weak employment situation, improved. In November, with the shutdown at least temporarily resolved, U.S. equities posted another positive month of performance, with large-cap stocks marking their eighth straight week of gains. Where did you find positive returns in the portfolio during the period? In an effort to balance risk in the portfolio, we favored equity and high-quality debt within the high-yield sector, attempting to avoid interest-rate risk. In the corporate high-yield This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 11/30/13. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Dynamic Risk Allocation Fund 7 market, default rates have remained below historical averages as corporations have not spent money in an aggressive manner that could weaken balance sheets. Within equity strategies, U.S. small-cap stocks performed especially well for the portfolio. Reflecting on our decision to reduce interest-rate risk, the fund held an underweight position in both Treasury Inflation-Protected Securities [TIPS] and commodities, both of which aided results. What was your strategy within commodities? We were less bullish on commodities, which make up a smaller slice of the portfolio than equities. The portfolio has a small underweight to commodities, and the biggest reason for this is a slackening of demand in the past 18months. This was mostly the result of slowing demand from China as well as the move out of gold into riskier assets such as equities. Allocations are shown as a percentage of the fund’s net assets as of 11/30/13. Risk contribution is from Putnam research, which uses the historical standard deviation for the respective asset classes multiplied by the appropriate asset weight. Holdings and allocations may vary over time. 8 Dynamic Risk Allocation Fund What is your opinion of Japan’s recent economic resurgence? Over time, Japan has had so many false starts that it is hard to get overly enthusiastic. To be sure, Japan’s policy of monetary policy easing and increased government spending has depressed the value of the yen and injected new life to export companies and certain sectors of the domestic economy. The argument for Japan is that its stock market has been devalued for so long and now it is finally experiencing some growth. But Japan also has significant societal and structural problems, including an aging population and the “brain drain” that occurs when young people leave the country. If the government’s policies fail, we are aware of the magnitude of the potential downside. What are your views on investing in emerging markets? We are still not constructive on emerging markets, as they have underperformed in recent years. We believe China stands apart in emerging markets, although growth has slowed from previously high levels. Until the developed economies recover, China lacks the domestic demand to sustain its growth, in our view. We also believe that other emerging markets need the developed world to recover and to buy their goods in order to grow their economies. What is your outlook? We generally favor continuing the strategies that we have had in place. Equity and credit risk still appear more attractive to us than interest-rate or inflation risk. Equity prices are not overly expensive, in our view, but they are not cheap, either. We believe our risk allocation portfolio is well prepared for volatility should it return to markets. The fund has exposure to a variety of risks, but no risk dominates in the way that equity risk might dominate a traditional balanced portfolio. Thank you, Bob, for your time and insights today. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Dynamic Risk Allocation Fund 9 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. A CFA charterholder, he joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS The U.S. unemployment rate has been on a steady decline as of late, recently dipping to 7% for the first time in five years. In what was the first full assessment of the nation’s jobs picture since the 16-day partial government shutdown in early October, the lower unemployment rate is a clear indicator that the U.S. economy has measurably improved since the 2008 financial crisis that rattled markets and economies worldwide. The unemployment rate peaked at 10% in October2009, according to the Labor Department. The improving job situation also means that the Federal Reserve may be more inclined to begin winding down its $85-billion-a-month asset purchase program in the near future. The Fed’s stimulus efforts have helped keep interest rates low with the goal of fostering economic growth and lowering unemployment. The central bank has stated that it would start tapering its quantitative-easing program when it sees “real and sustainable” progress in job gains. 10 Dynamic Risk Allocation Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended November 30, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 11/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (7/2/12) (7/2/12) (9/19/11) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 15.93% 9.27% 14.01% 11.01% 14.09% 14.09% 14.71% 10.69% 15.36% 16.70% 16.87% 16.68% Annual average 6.96 4.12 6.15 4.87 6.19 6.19 6.45 4.73 6.72 7.29 7.35 7.28 1 year 3.44 –2.51 2.63 –2.31 2.68 1.69 2.88 –0.72 3.19 3.70 3.85 3.68 6 months 3.48 –2.47 3.04 –1.96 3.14 2.14 3.19 –0.42 3.40 3.56 3.65 3.66 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Dynamic Risk Allocation Fund 11 Comparative index returns For periods ended 11/30/13 Lipper Global Flexible Putnam Dynamic Risk Portfolio Funds Allocation Blended Index category average* Life of fund 22.65% 21.23% Annual average 9.74 8.98 1 year 11.15 10.04 6 months 6.75 3.70 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 11/30/13, there were 489, 442, and 325 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 11/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 5/31/13 $10.63 $11.28 $10.53 $10.51 $10.66 $11.05 $10.59 $10.68 $10.68 $10.65 11/30/13 11.00 11.67 10.85 10.84 11.00 11.40 10.95 11.06 11.07 11.04 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (7/2/12) (7/2/12) (9/19/11) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 16.62% 9.92% 14.58% 11.58% 14.62% 14.62% 15.34% 11.31% 15.95% 17.46 17.54 17.38% Annual average 6.97 4.23 6.14 4.92 6.16 6.16 6.45 4.81 6.70 7.31 7.34 7.27 1 year 4.00 –1.98 3.16 –1.84 3.13 2.13 3.47 –0.15 3.74 4.33 4.35 4.28 6 months 7.43 1.26 7.01 2.01 6.97 5.97 7.18 3.43 7.28 7.66 7.58 7.61 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. 12 Dynamic Risk Allocation Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 5/31/13* 1.41% 2.16% 2.16% 1.91% 1.66% 1.16%‡ 1.16%‡ 1.16% Total annual operating expenses for the fiscal year ended 5/31/13 1.57% 2.32% 2.32% 2.07% 1.82% 1.26%‡ 1.16%‡ 1.32% Annualized expense ratio for the six-month period ended 11/30/13 1.41% 2.16% 2.16% 1.91% 1.66% 1.16% 1.09% 1.16% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.01% in fees and expenses of acquired funds. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 9/30/14. ‡ Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and R6 shares. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from June 1, 2013, to November 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $7.19 $10.99 $11.00 $9.73 $8.46 $5.92 $5.56 $5.92 Ending value (after expenses) $1,034.80 $1,030.40 $1,031.40 $1,031.90 $1,034.00 $1,035.60 $1,036.50 $1,036.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Dynamic Risk Allocation Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended November 30, 2013, use the following calculation method. To find the value of your investment on June 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $7.13 $10.91 $10.91 $9.65 $8.39 $5.87 $5.52 $5.87 Ending value (after expenses) $1,018.00 $1,014.24 $1,014.24 $1,015.49 $1,016.75 $1,019.25 $1,019.60 $1,019.25 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Dynamic Risk Allocation Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. Putnam Dynamic Risk Allocation Blended Index is a benchmark administered by Putnam Management, comprising 50% MSCI World Index (ND), 40% Barclays Global Aggregate Bond Index, and 10% S&P Goldman Sachs Commodity Index. S&P 500 Index is an unmanaged index of common stock performance. S&P Goldman Sachs Commodity Index is a composite index of commodity sector Dynamic Risk Allocation Fund 15 returns that represents a broadly diversified, unleveraged, long-only position in commodity futures. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2013, Putnam employees had approximately $427,000,000 and the Trustees had approximately $106,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Dynamic Risk Allocation Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of Dynamic Risk Allocation Fund 17 scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the 18 Dynamic Risk Allocation Fund Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2012. In addition, Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) through at least September 30, 2014 to the extent that the expenses of your fund (excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, payments under the fund’s distribution plans, and acquired fund fees and expenses, but including payments under the fund’s investor servicing and investment management contracts) would exceed an annual rate of 1.15% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the third quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for Dynamic Risk Allocation Fund 19 the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique 20Dynamic Risk Allocation Fund investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, which commenced operations on September 19, 2011, the Trustees considered that its class A share cumulative total return performance at net asset value was in the second quartile of its Lipper Inc. peer group (Lipper Global Flexible Portfolio Funds) for the one-year period ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds). Over this one-year period, there were 378 funds in your fund’s Lipper peer group. Because your fund commenced operations on September 19, 2011, the Trustees considered that there had not been a sufficiently long period of time to allow for definitive conclusions about the fund’s performance. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans Dynamic Risk Allocation Fund 21 with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Consideration of your fund’s interim management contract and the continuance of the fund’s sub-management contract Following the Trustees’ approval of the continuance of your fund’s management and sub-management contracts, on October 8, 2013, The Honourable Paul G. Desmarais passed away. Mr. Desmarais, both directly and though holding companies, controlled a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. Upon his death, Mr.Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, causing the fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees approved your fund’s interim management contract and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to your fund. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. Further information regarding the proposed new management contract is included in a proxy statement filed with the SEC on December 20, 2013. The proxy statement was mailed to shareholders of record beginning on or about December 23, 2013. In considering whether to approve your fund’s interim management contract and new definitive management contract and the continuance of your fund’s sub-management contract, the Trustees took into account that they had most recently approved the annual continuation of the fund’s previous management and sub-management contracts at their meeting in June 2013, as described above. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the sub-management contract was identical to the previous sub-management contract, except for the effective dates and initial terms. Because the proposed contracts were substantially identical to the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their prior approval of these contracts. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power 22 Dynamic Risk Allocation Fund Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. Dynamic Risk Allocation Fund 23 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24Dynamic Risk Allocation Fund The fund’s portfolio 11/30/13 (Unaudited) COMMON STOCKS (39.6%)* Shares Value Basic materials (1.9%) Amcor, Ltd. (Australia) 10,485 $105,365 American Vanguard Corp. 59 1,695 Asahi Kasei Corp. (Japan) 26,000 205,066 Assa Abloy AB Class B (Sweden) 3,724 187,966 Axiall Corp. 131 5,934 BASF SE (Germany) 1,807 192,901 Bemis Co., Inc. 2,604 101,634 BHP Billiton PLC (United Kingdom) 4,629 140,491 BHP Billiton, Ltd. (Australia) 7,907 269,109 Cambrex Corp. † 1,625 31,688 Chemtura Corp. † 1,546 40,814 Horsehead Holding Corp. † 1,685 25,224 Innophos Holdings, Inc. 329 15,785 Innospec, Inc. 409 19,922 International Flavors & Fragrances, Inc. 1,839 162,476 Johnson Matthey PLC (United Kingdom) 5,185 268,608 KapStone Paper and Packaging Corp. 385 20,513 Koninklijke Boskalis Westminster NV (Netherlands) 2,412 120,156 Koppers Holdings, Inc. 132 6,254 Kraton Performance Polymers, Inc. † 481 11,202 L.B. Foster Co. Class A 266 12,467 Landec Corp. † 1,012 11,881 Louisiana-Pacific Corp. † 155 2,542 LSB Industries, Inc. † 715 22,937 Minerals Technologies, Inc. 159 9,445 NN, Inc. 1,233 24,598 OM Group, Inc. † 411 13,538 Packaging Corp. of America 2,759 169,016 PPG Industries, Inc. 2,172 399,778 Rio Tinto PLC (United Kingdom) 2,276 120,893 Rio Tinto, Ltd. (Australia) 2,506 150,689 S&W Seed Co. † 1,075 6,171 Sherwin-Williams Co. (The) 1,583 289,736 Sigma-Aldrich Corp. 1,124 96,934 Sumitomo Chemical Co., Ltd. (Japan) 50,000 201,084 Sumitomo Metal Mining Co., Ltd. (Japan) 8,000 106,438 Syngenta AG (Switzerland) 422 165,418 Trex Co., Inc. † 442 31,996 Tronox, Ltd. Class A 363 7,714 voestalpine AG (Austria) 4,073 202,316 W.R. Grace & Co. † 85 8,163 Wendel SA (France) 1,015 140,572 Zep, Inc. 906 17,450 Capital goods (2.1%) ABB, Ltd. (Switzerland) 7,587 193,980 Aisin Seiki Co., Ltd. (Japan) 4,500 180,975 Dynamic Risk Allocation Fund 25 COMMON STOCKS (39.6%)* cont. Shares Value Capital goods cont. Alliant Techsystems, Inc. 245 $29,701 Altra Holdings, Inc. 906 27,524 Astronics Corp. † 229 11,974 AZZ, Inc. 401 19,601 Ball Corp. 3,433 171,581 Boeing Co. (The) 2,335 313,474 Chart Industries, Inc. † 319 31,039 Chase Corp. 534 17,013 Douglas Dynamics, Inc. 785 12,513 DXP Enterprises, Inc. † 168 16,461 European Aeronautic Defence and Space Co. (France) 5,342 378,667 Franklin Electric Co., Inc. 607 27,012 Generac Holdings, Inc. 505 26,896 General Dynamics Corp. 3,120 285,979 Greenbrier Cos., Inc. (The) † 1,076 33,625 HEICO Corp. 215 12,272 Hyster-Yale Materials Holdings, Inc. 183 15,255 IHI Corp. (Japan) 29,000 121,158 II-VI, Inc. † 1,204 19,685 IMI PLC (United Kingdom) 8,549 204,822 JGC Corp. (Japan) 5,000 186,197 Kadant, Inc. 508 21,041 Lockheed Martin Corp. 1,505 213,213 Miller Industries, Inc. 647 12,306 Mine Safety Appliances Co. 200 9,964 NACCO Industries, Inc. Class A 78 5,051 Northrop Grumman Corp. 2,633 296,686 NSK, Ltd. (Japan) 18,000 212,602 Polypore International, Inc. † 123 4,672 Raytheon Co. 3,483 308,872 Rockwell Collins, Inc. 1,349 98,113 Roper Industries, Inc. 1,126 146,042 Singapore Technologies Engineering, Ltd. (Singapore) 43,000 138,439 Standard Motor Products, Inc. 893 31,005 Standex International Corp. 224 13,198 Stoneridge, Inc. † 1,508 19,468 Tenneco, Inc. † 216 12,398 THK Co., Ltd. (Japan) 4,800 116,340 TriMas Corp. † 1,135 41,518 United Technologies Corp. 2,156 239,014 Vinci SA (France) 2,541 163,079 WESCO International, Inc. † 232 19,947 Communication services (1.4%) Arris Group, Inc. † 265 5,438 Aruba Networks, Inc. † 300 5,352 AT&T, Inc. 10,220 359,846 BroadSoft, Inc. † 91 2,418 26 Dynamic Risk Allocation Fund COMMON STOCKS (39.6%)* cont. Shares Value Communication services cont. BT Group PLC (United Kingdom) 31,891 $194,658 CalAmp Corp. † 887 22,122 CenturyLink, Inc. 4,264 130,905 Deutsche Telekom AG (Germany) 10,212 162,246 EchoStar Corp. Class A † 1,765 88,338 Frontier Communications Corp. 3,352 15,687 HSN, Inc. 221 12,685 IAC/InterActiveCorp. 3,867 221,231 Inteliquent, Inc. 716 8,298 Iridium Communications, Inc. † 1,320 8,118 Loral Space & Communications, Inc. 213 16,812 NTT DoCoMo, Inc. (Japan) 9,100 146,566 Orange (France) 9,007 117,349 RingCentral, Inc. Class A † 115 1,825 Ruckus Wireless, Inc. † 739 9,637 SBA Communications Corp. Class A † 1,144 97,434 ShoreTel, Inc. † 806 6,512 Tele2 AB Class B (Sweden) 4,777 58,141 Telefonica SA (Spain) 8,542 140,190 Telenor ASA (Norway) 5,563 133,548 Telstra Corp., Ltd. (Australia) 33,483 154,218 Ubiquiti Networks, Inc. S 770 30,338 USA Mobility, Inc. 684 10,048 Verizon Communications, Inc. 12,764 633,350 Vodafone Group PLC (United Kingdom) 44,812 166,125 Conglomerates (0.9%) 3M Co. 5,782 771,955 Danaher Corp. 5,538 414,242 Exor SpA (Italy) 2,217 86,840 General Electric Co. 9,829 262,041 Marubeni Corp. (Japan) 7,000 50,769 Siemens AG (Germany) 2,402 317,332 Consumer cyclicals (5.9%) Adidas AG (Germany) 1,033 125,614 Advance Auto Parts, Inc. 1,074 108,485 Amazon.com, Inc. † 2,427 955,316 ANN, Inc. † 685 24,434 Ascena Retail Group, Inc. † 581 12,375 Ascent Capital Group, Inc. Class A † 71 6,105 AutoZone, Inc. † 456 210,490 Babcock International Group PLC (United Kingdom) 6,964 149,260 Bayerische Motoren Werke (BMW) AG (Germany) 1,296 148,886 Big Lots, Inc. † 567 21,733 Blyth, Inc. 453 5,658 Brown Shoe Co., Inc. 338 8,697 Brunswick Corp. 601 27,466 Buckle, Inc. (The) 196 10,400 Dynamic Risk Allocation Fund 27 COMMON STOCKS (39.6%)* cont. Shares Value Consumer cyclicals cont. Bureau Veritas SA (France) 4,044 $119,970 Carmike Cinemas, Inc. † 617 14,771 Compagnie Financiere Richemont SA (Switzerland) 1,128 114,209 Compass Group PLC (United Kingdom) 8,711 131,253 Continental AG (Germany) 1,414 295,074 Corporate Executive Board Co. (The) 127 9,351 Crocs, Inc. † 308 4,250 Daihatsu Motor Co., Ltd. (Japan) 5,000 91,464 Deckers Outdoor Corp. † 133 10,991 Deluxe Corp. 857 42,584 Demand Media, Inc. † 874 4,816 Destination Maternity Corp. 911 27,822 Dillards, Inc. Class A 1,524 139,446 Dollar General Corp. † 2,470 140,642 Dollar Tree, Inc. † 2,959 164,668 Ecolab, Inc. 4,443 476,156 Equinix, Inc. 1,507 101,466 Experian Group, Ltd. (United Kingdom) 6,540 120,591 Five Below, Inc. † 107 5,688 Fuji Heavy Industries, Ltd. (Japan) 9,000 254,068 G&K Services, Inc. Class A 143 8,611 GameStop Corp. Class A 503 24,270 Genesco, Inc. † 238 17,829 Global Cash Access Holdings, Inc. † 1,134 11,057 Green Dot Corp. Class A † 542 13,144 Harbinger Group, Inc. † 2,474 29,688 Hino Motors, Ltd. (Japan) 10,000 154,912 Home Depot, Inc. (The) 9,806 791,050 Host Hotels & Resorts, Inc. R 6,947 127,894 ITV PLC (United Kingdom) 60,494 188,039 KAR Auction Services, Inc. 1,413 38,985 Kimberly-Clark Corp. 4,683 511,196 La-Z-Boy, Inc. 377 11,031 LifeLock, Inc. † 364 6,268 LIN Media, LLC Class A † 616 16,102 Lumber Liquidators Holdings, Inc. † 88 8,861 Macy’s, Inc. 1,936 103,111 Marcus Corp. 1,123 16,385 MasterCard, Inc. Class A 1,223 930,471 MAXIMUS, Inc. 190 8,645 McGraw-Hill Cos., Inc. (The) 3,182 237,059 Men’s Wearhouse, Inc. (The) 415 21,215 MGM China Holdings, Ltd. (Hong Kong) 32,000 113,924 MSC Industrial Direct Co., Inc. Class A 689 52,950 Namco Bandai Holdings, Inc. (Japan) 5,600 113,755 Navistar International Corp. † 421 16,920 Next PLC (United Kingdom) 3,300 296,271 O’Reilly Automotive, Inc. † 1,468 183,441 28 Dynamic Risk Allocation Fund COMMON STOCKS (39.6%)* cont. Shares Value Consumer cyclicals cont. Omnicom Group, Inc. 3,228 $230,641 OPAP SA (Greece) 9,025 119,911 Panasonic Corp. (Japan) † 12,600 144,517 Penn National Gaming, Inc. † 1,738 25,097 Perry Ellis International, Inc. 870 13,511 PetSmart, Inc. 1,500 111,165 Pier 1 Imports, Inc. 248 5,528 Pitney Bowes, Inc. 776 17,980 Priceline.com, Inc. † 492 586,626 Randstad Holding NV (Netherlands) 912 56,677 Renault SA (France) 1,412 124,910 Ross Stores, Inc. 2,492 190,538 Ryland Group, Inc. (The) 706 27,901 Ryman Hospitality Properties R 3,034 127,034 Scripps Networks Interactive Class A 1,305 97,340 Sears Hometown and Outlet Stores, Inc. † 345 11,033 Select Comfort Corp. † 713 15,051 Sinclair Broadcast Group, Inc. Class A 1,230 40,369 SJM Holdings, Ltd. (Hong Kong) 42,000 134,627 SodaStream International, Ltd. (Israel) † 95 5,461 Sonic Automotive, Inc. Class A 2,106 49,954 Steven Madden, Ltd. † 158 6,156 Swatch Group AG (The) (Switzerland) 203 132,813 Swatch Group AG (The) (Switzerland) 1,085 120,887 Target Corp. 5,975 381,982 Tile Shop Holdings, Inc. † 749 12,546 Time Warner, Inc. 8,573 563,332 TiVo, Inc. † 629 8,070 Towers Watson & Co. Class A 890 100,214 Town Sports International Holdings, Inc. 852 11,715 Toyota Motor Corp. (Japan) 3,600 224,198 Tractor Supply Co. 2,110 154,473 Vail Resorts, Inc. 124 9,398 ValueClick, Inc. † 676 14,466 Verisk Analytics, Inc. Class A † 1,825 118,826 Viacom, Inc. Class B 5,185 415,681 VOXX International Corp. † 1,667 29,739 Wal-Mart Stores, Inc. 492 39,857 World Fuel Services Corp. 617 23,693 Consumer staples (3.6%) AFC Enterprises † 396 17,262 Altria Group, Inc. 12,216 451,748 Angie’s List, Inc. † 108 1,406 Anheuser-Busch InBev NV (Belgium) 1,644 167,448 Barrett Business Services, Inc. 231 19,524 Beacon Roofing Supply, Inc. † 277 10,299 Blue Nile, Inc. † 214 9,857 Dynamic Risk Allocation Fund 29 COMMON STOCKS (39.6%)* cont. Shares Value Consumer staples cont. Boulder Brands, Inc. † 265 $4,057 Bright Horizons Family Solutions, Inc. † 417 14,532 British American Tobacco (BAT) PLC (United Kingdom) 2,786 148,288 Calbee, Inc. (Japan) 6,400 162,304 Carrefour SA (France) 4,263 167,673 Church & Dwight Co., Inc. 1,938 126,455 Coca-Cola Co. (The) 2,546 102,324 Colgate-Palmolive Co. 7,323 481,927 Core-Mark Holding Co., Inc. 230 16,979 Corrections Corp. of America 4,655 155,244 Diageo PLC (United Kingdom) 4,123 131,408 Distribuidora Internacional de Alimentacion SA (Spain) 11,393 104,270 Dunkin’ Brands Group, Inc. 1,378 67,494 General Mills, Inc. 8,320 419,578 Geo Group, Inc. (The) 4,343 142,450 Grand Canyon Education, Inc. † 153 6,968 Hain Celestial Group, Inc. (The) † 74 6,119 Heineken Holding NV (Netherlands) 2,100 132,118 Hershey Co. (The) 2,644 256,177 ITT Educational Services, Inc. † 1,866 72,755 Japan Tobacco, Inc. (Japan) 5,100 172,249 JM Smucker Co. (The) 1,244 129,675 Kao Corp. (Japan) 2,300 75,548 Kellogg Co. 3,857 233,888 Kforce, Inc. 1,000 20,180 Koninklijke Ahold NV (Netherlands) 6,914 125,870 Kraft Foods Group, Inc. 2,431 129,135 L’Oreal SA (France) 1,205 201,392 Lindt & Spruengli AG (Switzerland) 47 202,872 McDonald’s Corp. 2,026 197,272 MWI Veterinary Supply, Inc. † 118 21,496 Nestle SA (Switzerland) 6,550 478,021 On Assignment, Inc. † 614 20,894 OpenTable, Inc. † 120 10,028 Panera Bread Co. Class A † 470 83,138 Papa John’s International, Inc. 242 20,540 PepsiCo, Inc. 4,331 365,796 Philip Morris International, Inc. 3,326 284,506 Pool Corp. 151 8,462 Prestige Brands Holdings, Inc. † 573 20,193 Procter & Gamble Co. (The) 3,079 259,313 Reckitt Benckiser Group PLC (United Kingdom) 1,457 116,767 Reynolds American, Inc. 5,137 259,162 Ruby Tuesday, Inc. † 2,413 17,012 SABMiller PLC (United Kingdom) 2,016 103,873 Shutterfly, Inc. † 106 5,006 Spartan Stores, Inc. 474 10,997 Starbucks Corp. 6,833 556,616 30 Dynamic Risk Allocation Fund COMMON STOCKS (39.6%)* cont. Shares Value Consumer staples cont. Suedzucker AG (Germany) 3,342 $84,244 TrueBlue, Inc. † 2,072 52,919 Unilever PLC (United Kingdom) 2,446 98,706 United Natural Foods, Inc. † 149 10,259 USANA Health Sciences, Inc. † 110 8,042 Woolworths, Ltd. (Australia) 2,558 78,444 zulily, Inc. Class A † 91 3,184 Energy (2.7%) Alpha Natural Resources, Inc. † 5,620 37,542 AMEC PLC (United Kingdom) 8,476 156,679 BP PLC (United Kingdom) 38,193 300,708 Callon Petroleum Co. † 2,979 19,810 Chevron Corp. 8,929 1,093,267 ConocoPhillips 4,437 323,014 Delek US Holdings, Inc. 1,020 30,865 Diamond Offshore Drilling, Inc. 1,499 90,015 EPL Oil & Gas, Inc. † 821 23,522 EQT Corp. 1,874 159,496 Exxon Mobil Corp. 16,691 1,560,275 FutureFuel Corp. 1,626 27,187 Gulfport Energy Corp. † 198 11,569 Helix Energy Solutions Group, Inc. † 541 12,016 Key Energy Services, Inc. † 2,351 18,432 Kodiak Oil & Gas Corp. † 1,170 13,268 Noble Energy, Inc. 2,103 147,715 Oceaneering International, Inc. 1,754 135,391 Phillips 66 4,765 331,692 Repsol YPF SA (Spain) 4,163 109,310 Rosetta Resources, Inc. † 211 10,670 Royal Dutch Shell PLC Class A (United Kingdom) 7,465 249,656 Royal Dutch Shell PLC Class B (United Kingdom) 6,857 240,059 Spectra Energy Corp. 5,992 201,032 Statoil ASA (Norway) 6,939 156,662 Stone Energy Corp. † 534 17,665 Swift Energy Co. † 653 8,691 Total SA (France) 4,770 288,692 Unit Corp. † 237 11,414 Vaalco Energy, Inc. † 1,577 9,541 W&T Offshore, Inc. 475 8,170 Woodside Petroleum, Ltd. (Australia) 3,480 118,471 Financials (9.6%) 3i Group PLC (United Kingdom) 21,886 132,328 Access National Corp. 507 7,990 AG Mortgage Investment Trust, Inc. R 288 4,562 Ageas (Belgium) 4,203 176,804 Agree Realty Corp. R 474 13,888 AIA Group, Ltd. (Hong Kong) 35,600 180,467 Dynamic Risk Allocation Fund 31 COMMON STOCKS (39.6%)* cont. Shares Value Financials cont. Alexandria Real Estate Equities, Inc. R 2,285 $144,549 Alleghany Corp. † 564 222,272 Allianz SE (Germany) 1,419 245,813 Allied World Assurance Co. Holdings AG 1,709 192,519 American Equity Investment Life Holding Co. 1,197 28,381 American Express Co. 3,770 323,466 Amtrust Financial Services, Inc. 295 12,334 Apartment Investment & Management Co. Class A R 1,962 49,266 Arch Capital Group, Ltd. † 2,390 140,604 Arlington Asset Investment Corp. Class A 320 8,547 ARMOUR Residential REIT, Inc. R 1,548 6,053 Arthur J Gallagher & Co. 4,049 188,440 Ashford Hospitality Prime, Inc. † R 386 7,898 Ashford Hospitality Trust, Inc. R 1,934 15,878 Assicurazioni Generali SpA (Italy) 9,335 214,062 Australia & New Zealand Banking Group, Ltd. (Australia) 4,600 133,570 AvalonBay Communities, Inc. R 1,141 135,277 AXA SA (France) 8,286 217,014 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 11,494 137,273 Banco Latinoamericano de Exportaciones SA Class E (Panama) 1,114 30,011 Banco Santander Central Hispano SA (Spain) 21,218 188,194 Bank of Hawaii Corp. 5,395 319,114 Bank of Kentucky Financial Corp. 300 10,149 Bank of Yokohama, Ltd. (The) (Japan) 23,000 125,951 Barclays PLC (United Kingdom) 17,306 76,674 Berkshire Hathaway, Inc. Class B † 1,372 159,879 BlackRock, Inc. 676 204,659 BNP Paribas SA (France) 2,167 162,225 BofI Holding, Inc. † 412 33,768 Boston Properties, LP R 1,582 157,393 BRE Properties R 2,893 148,208 Camden Property Trust R 1,115 64,581 Cardinal Financial Corp. 1,025 18,173 CBL & Associates Properties, Inc. R 658 11,883 Chubb Corp. (The) 4,164 401,618 Citizens & Northern Corp. 574 11,870 CNO Financial Group, Inc. 1,275 21,573 Commonwealth Bank of Australia (Australia) 5,806 411,272 CommonWealth REIT R 5,275 125,914 CoreSite Realty Corp. R 164 5,307 Credit Acceptance Corp. † 161 20,793 Credit Agricole SA (France) † 14,582 182,313 Credit Suisse Group AG (Switzerland) 2,930 86,928 Cullen/Frost Bankers, Inc. 5,704 409,661 CYS Investments, Inc. R 1,008 8,064 DBS Group Holdings, Ltd. (Singapore) 9,000 123,218 DDR Corp. R 403 6,444 Deutsche Bank AG (Germany) 3,380 163,061 32 Dynamic Risk Allocation Fund COMMON STOCKS (39.6%)* cont. Shares Value Financials cont. Dexus Property Group (Australia) R 118,911 $113,110 DFC Global Corp. † 968 9,690 Digital Realty Trust, Inc. R 937 44,264 Discover Financial Services 10,572 563,488 Douglas Emmett, Inc. R 3,717 85,417 Duke Realty Corp. R 1,171 17,776 DuPont Fabros Technology, Inc. R 4,801 112,679 Eagle Bancorp, Inc. 471 15,359 East West Bancorp, Inc. 790 27,081 Education Realty Trust, Inc. R 1,785 15,530 Encore Capital Group, Inc. † 635 30,283 EPR Properties R 277 13,930 Equity Lifestyle Properties, Inc. R 3,575 126,913 Equity Residential Trust R 3,556 183,276 Essex Property Trust, Inc. R 649 98,525 Everest Re Group, Ltd. 1,705 267,395 Federal Realty Investment Trust R 1,957 202,589 Financial Institutions, Inc. 612 15,728 First Community Bancshares Inc. 598 10,423 First Industrial Realty Trust R 629 10,982 FirstMerit Corp. 728 16,715 Flushing Financial Corp. 643 13,895 General Growth Properties R 11,224 232,898 Genworth Financial, Inc. Class A † 3,879 58,612 Glimcher Realty Trust R 1,149 11,157 Government Properties Income Trust R 4,627 114,796 GPT Group (Australia) R 38,198 124,476 Greenhill & Co., Inc. 145 7,933 Hammerson PLC (United Kingdom) R 9,192 76,604 Hang Seng Bank, Ltd. (Hong Kong) 8,800 143,591 Hanmi Financial Corp. 1,233 25,350 HCP, Inc. R 5,160 189,733 Health Care REIT, Inc. R 5,529 309,569 Heartland Financial USA, Inc. 395 11,775 Heritage Financial Group, Inc. 520 9,188 HFF, Inc. Class A 1,631 41,786 Home Properties, Inc. R 1,888 99,271 Hospitality Properties Trust R 5,377 146,093 HSBC Holdings PLC (United Kingdom) 35,847 400,392 Insurance Australia Group, Ltd. (Australia) 34,038 187,448 IntercontinentalExchange Group, Inc. † 1,788 381,363 Invesco Mortgage Capital, Inc. R 442 6,674 Investor AB Class B (Sweden) 3,996 130,336 Investors Real Estate Trust R 1,428 12,581 iStar Financial, Inc. † R 1,200 15,456 Joyo Bank, Ltd. (The) (Japan) 23,000 117,419 JPMorgan Chase & Co. 3,224 184,477 Kimco Realty Corp. R 10,476 216,015 Dynamic Risk Allocation Fund 33 COMMON STOCKS (39.6%)* cont. Shares Value Financials cont. Legal & General Group PLC (United Kingdom) 41,157 $143,998 Lexington Realty Trust R 2,693 27,657 Lloyds Banking Group PLC (United Kingdom) † 257,579 325,100 LTC Properties, Inc. R 652 25,109 Macerich Co. (The) R 1,053 59,958 Maiden Holdings, Ltd. (Bermuda) 1,030 13,040 MainSource Financial Group, Inc. 922 16,578 Medical Properties Trust, Inc. R 8,634 114,055 MFA Financial, Inc. R 1,667 12,152 Mid-America Apartment Communities, Inc. R 212 12,771 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 27,900 179,473 Muenchener Rueckversicherungs AG (Germany) 520 113,720 National Australia Bank, Ltd. (Australia) 4,708 148,191 National Health Investors, Inc. R 394 23,195 Nelnet, Inc. Class A 534 24,030 Northern Trust Corp. 5,207 307,161 Ocwen Financial Corp. † 357 20,228 OFG Bancorp (Puerto Rico) 606 10,423 One Liberty Properties, Inc. R 675 13,912 Pacific Premier Bancorp, Inc. † 652 9,480 PacWest Bancorp 495 20,364 PartnerRe, Ltd. 2,117 217,839 People’s United Financial, Inc. 31,801 481,467 Peoples Bancorp, Inc. 612 14,664 PHH Corp. † 529 12,717 Popular, Inc. (Puerto Rico) † 481 13,747 Portfolio Recovery Associates, Inc. † 564 32,938 Post Properties, Inc. R 2,737 117,308 ProAssurance Corp. 392 18,847 Prologis, Inc. R 7,499 284,437 Protective Life Corp. 462 22,167 Prudential PLC (United Kingdom) 5,302 113,253 PS Business Parks, Inc. R 371 29,057 Public Storage R 3,519 537,351 Ramco-Gershenson Properties Trust R 762 12,192 Rayonier, Inc. R 1,563 68,944 Realty Income Corp. R 1,509 57,508 Regency Centers Corp. R 3,341 156,492 RenaissanceRe Holdings, Ltd. 1,854 175,574 Republic Bancorp, Inc. Class A 412 10,226 Resona Holdings, Inc. (Japan) 43,200 214,218 Retail Opportunity Investments Corp. R 2,271 33,088 Select Income REIT R 530 14,543 Senior Housing Properties Trust R 623 14,111 Simon Property Group, Inc. R 7,332 1,098,700 Skandinaviska Enskilda Banken AB (Sweden) 11,870 143,615 SL Green Realty Corp. R 640 57,901 Sovran Self Storage, Inc. R 115 7,675 34 Dynamic Risk Allocation Fund COMMON STOCKS (39.6%)* cont. Shares Value Financials cont. Spirit Realty Capital, Inc. R 15,948 $158,364 St. Joe Co. (The) † 1,041 18,467 STAG Industrial, Inc. R 1,503 32,585 Starwood Property Trust, Inc. R 345 9,615 Stewart Information Services Corp. 873 27,814 Sumitomo Mitsui Financial Group, Inc. (Japan) 2,700 133,623 Summit Hotel Properties, Inc. R 1,773 16,099 Swedbank AB Class A (Sweden) 5,631 143,627 Symetra Financial Corp. 1,030 19,745 T. Rowe Price Group, Inc. 5,410 435,289 Tanger Factory Outlet Centers R 1,355 44,810 Taubman Centers, Inc. R 2,328 152,205 Tokyu Fudosan Holdings Corp. (Japan) † 22,000 201,435 UBS AG (Switzerland) 8,108 154,117 UDR, Inc. R 1,281 29,809 Universal Health Realty Income Trust R 143 6,060 Validus Holdings, Ltd. 3,802 152,270 Visa, Inc. Class A 3,148 640,492 Vornado Realty Trust R 3,714 326,572 WageWorks, Inc. † 370 21,201 Walter Investment Management Corp. † 236 8,999 Wells Fargo & Co. 4,150 182,683 Westfield Group (Australia) 9,260 87,661 Westpac Banking Corp. (Australia) 5,308 158,863 Wheelock and Co., Ltd. (Hong Kong) 34,000 165,558 Health care (4.9%) Abaxis, Inc. 127 4,569 Abbott Laboratories 7,501 286,463 AbbVie, Inc. 7,647 370,497 ACADIA Pharmaceuticals, Inc. † 414 9,642 Accuray, Inc. † 1,067 8,515 Actelion, Ltd. (Switzerland) 1,691 140,520 Aegerion Pharmaceuticals, Inc. † 71 5,036 Alere, Inc. † 653 21,366 Align Technology, Inc. † 195 10,655 Alkermes PLC † 351 14,173 Amedisys, Inc. † 543 8,840 AmerisourceBergen Corp. 5,018 353,920 Amgen, Inc. 3,936 449,019 AmSurg Corp. † 365 17,637 Array BioPharma, Inc. † 1,193 6,824 AstraZeneca PLC (United Kingdom) 5,512 315,948 athenahealth, Inc. † 55 7,214 Auxilium Pharmaceuticals, Inc. † 592 12,083 Bayer AG (Germany) 2,483 331,233 Becton, Dickinson and Co. 1,974 214,357 Bio-Reference Labs, Inc. † 143 4,176 Dynamic Risk Allocation Fund 35 COMMON STOCKS (39.6%)* cont. Shares Value Health care cont. Biospecifics Technologies Corp. † 221 $4,904 Bristol-Myers Squibb Co. 8,691 446,544 C.R. Bard, Inc. 1,761 244,568 Cardinal Health, Inc. 6,427 415,184 Centene Corp. † 98 5,854 Chemed Corp. 441 34,367 Coloplast A/S Class B (Denmark) 3,143 206,128 Computer Programs & Systems, Inc. 88 5,414 Conatus Pharmaceuticals, Inc. † 169 1,078 Conmed Corp. 789 32,120 Cubist Pharmaceuticals, Inc. † 511 35,009 Cyberonics, Inc. † 120 8,246 DexCom, Inc. † 227 7,511 Eli Lilly & Co. 5,314 266,869 Endo Health Solutions, Inc. † 483 32,453 Exact Sciences Corp. † 604 7,417 Gentium SpA ADR (Italy) † 980 53,136 GlaxoSmithKline PLC (United Kingdom) 11,205 296,073 Globus Medical, Inc. Class A † 524 10,092 Greatbatch, Inc. † 1,013 41,158 Haemonetics Corp. † 234 9,889 Health Net, Inc. † 380 11,609 HealthSouth Corp. 516 18,468 Henry Schein, Inc. † 1,963 223,782 Hill-Rom Holdings, Inc. 600 24,846 Hisamitsu Pharmaceutical Co., Inc. (Japan) 2,000 106,008 Incyte Corp., Ltd. † 149 6,943 Insulet Corp. † 361 13,364 Insys Therapeutics, Inc. † 662 29,194 Isis Pharmaceuticals, Inc. † 184 7,132 Jazz Pharmaceuticals PLC † 748 87,456 Johnson & Johnson 3,126 295,907 Kindred Healthcare, Inc. 783 13,186 Lexicon Pharmaceuticals, Inc. † 1,581 3,794 Magellan Health Services, Inc. † 140 8,568 McKesson Corp. 3,944 654,270 MedAssets, Inc. † 1,112 23,952 Medicines Co. (The) † 487 17,829 Merck & Co., Inc. 13,992 697,221 Nanosphere, Inc. † 2,814 6,472 NewLink Genetics Corp. † 250 5,625 Novartis AG (Switzerland) 3,223 254,342 Novo Nordisk A/S Class B (Denmark) 844 150,792 NPS Pharmaceuticals, Inc. † 294 7,765 NxStage Medical, Inc. † 533 5,442 Omega Healthcare Investors, Inc. R 1,854 60,607 OraSure Technologies, Inc. † 1,849 11,371 Orion OYJ Class B (Finland) 4,302 113,263 36 Dynamic Risk Allocation Fund COMMON STOCKS (39.6%)* cont. Shares Value Health care cont. PDL BioPharma, Inc. 343 $3,351 Perrigo Co. 638 99,458 Pfizer, Inc. 32,646 1,035,858 Providence Service Corp. (The) † 979 26,844 Quest Diagnostics, Inc. 3,188 194,277 Questcor Pharmaceuticals, Inc. 434 25,176 Receptos, Inc. † 139 3,216 Repligen Corp. † 556 7,489 Roche Holding AG-Genusschein (Switzerland) 1,864 518,498 Sabra Health Care REIT, Inc. R 1,585 42,288 Salix Pharmaceuticals, Ltd. † 102 8,651 Sanofi (France) 2,324 245,461 Santarus, Inc. † 184 5,921 Sequenom, Inc. † 1,812 4,766 Spectrum Pharmaceuticals, Inc. 798 7,685 STAAR Surgical Co. † 1,450 18,299 Steris Corp. 249 11,489 Sucampo Pharmaceuticals, Inc. Class A † 799 5,945 Suzuken Co., Ltd. (Japan) 1,500 50,954 TearLab Corp. † 335 3,139 Thoratec Corp. † 212 8,346 Threshold Pharmaceuticals, Inc. † 1,322 6,517 Trinity Biotech PLC ADR (Ireland) 452 11,585 Triple-S Management Corp. Class B (Puerto Rico) † 332 6,726 United Therapeutics Corp. † 37 3,415 Ventas, Inc. R 8,405 477,656 WellCare Health Plans, Inc. † 524 38,933 Technology (4.6%) Actuate Corp. † 2,736 21,505 Acxiom Corp. † 1,076 35,809 Analog Devices, Inc. 5,094 245,633 Anixter International, Inc. † 332 29,349 Apple, Inc. 3,314 1,842,816 ASML Holding NV (Netherlands) 1,829 170,706 Aspen Technology, Inc. † 485 19,172 Avago Technologies, Ltd. 5,172 231,344 AVG Technologies NV (Netherlands) † 499 8,623 Blucora, Inc. † 992 28,847 Bottomline Technologies, Inc. † 179 6,188 Brady Corp. Class A 632 19,801 Brightcove, Inc. † 849 12,081 Brocade Communications Systems, Inc. † 2,019 17,747 CACI International, Inc. Class A † 86 6,172 Calix, Inc. † 435 4,454 Cap Gemini (France) 2,266 147,486 Cavium, Inc. † 142 5,140 Ceva, Inc. † 444 7,100 Dynamic Risk Allocation Fund 37 COMMON STOCKS (39.6%)* cont. Shares Value Technology cont. Cirrus Logic, Inc. † 846 $17,072 Commvault Systems, Inc. † 187 13,997 Cornerstone OnDemand, Inc. † 284 14,319 CSG Systems International, Inc. 210 6,063 EnerSys 599 42,739 Entegris, Inc. † 1,574 17,283 Fairchild Semiconductor International, Inc. † 606 7,714 FEI Co. 257 23,400 GenMark Diagnostics, Inc. † 1,825 21,718 Google, Inc. Class A † 782 828,599 Harris Corp. 1,845 119,021 Honeywell International, Inc. 6,762 598,505 IBM Corp. 5,328 957,335 inContact, Inc. † 741 5,558 Infoblox, Inc. † 294 9,343 Integrated Silicon Solutions, Inc. † 1,793 21,229 IntraLinks Holdings, Inc. † 1,488 16,234 Intuit, Inc. 5,331 395,720 Keyence Corp. (Japan) 500 200,839 Konica Minolta Holdings, Inc. (Japan) 14,500 146,210 L-3 Communications Holdings, Inc. 1,223 126,532 Lexmark International, Inc. Class A 323 11,425 Linear Technology Corp. 5,168 219,898 Magnachip Semiconductor Corp. (South Korea) † 1,441 29,252 Manhattan Associates, Inc. † 244 29,343 Maxim Integrated Products, Inc. 6,264 178,399 Mellanox Technologies, Ltd. (Israel) † 204 7,944 Mentor Graphics Corp. 1,336 30,093 Microsemi Corp. † 362 8,844 Microsoft Corp. 9,311 355,028 Motorola Solutions, Inc. 4,326 284,997 MTS Systems Corp. 130 9,065 Netscout Systems, Inc. † 344 10,468 NIC, Inc. 382 9,313 Nomura Research Institute, Ltd. (Japan) 3,300 108,234 NTT Data Corp. (Japan) 2,600 93,523 Omnivision Technologies, Inc. † 1,020 16,351 Omron Corp. (Japan) 5,400 222,178 Paychex, Inc. 7,481 327,144 Perficient, Inc. † 828 17,951 Photronics, Inc. † 1,489 12,865 Plantronics, Inc. 116 5,189 Procera Networks, Inc. † 585 8,933 PTC, Inc. † 423 13,764 QLIK Technologies, Inc. † 143 3,586 Quantum Corp. † 7,786 9,733 RF Micro Devices, Inc. † 4,804 25,365 Rovi Corp. † 780 14,352 38 Dynamic Risk Allocation Fund COMMON STOCKS (39.6%)* cont. Shares Value Technology cont. Safeguard Scientifics, Inc. † 771 $14,379 SAP AG (Germany) 960 79,489 SciQuest, Inc. † 253 7,074 Semtech Corp. † 372 11,056 Silicon Graphics International Corp. † 406 5,408 Silicon Image, Inc. † 2,284 12,379 SoftBank Corp. (Japan) 3,100 250,857 Sparton Corp. † 515 13,266 SS&C Technologies Holdings, Inc. † 434 18,710 Synaptics, Inc. † 349 17,628 Tech Data Corp. † 428 22,188 Texas Instruments, Inc. 11,647 500,821 Tyler Technologies, Inc. † 249 25,550 Ultimate Software Group, Inc. † 206 32,278 Ultra Clean Holdings, Inc. † 1,434 14,283 Unisys Corp. † 602 16,537 United Internet AG (Germany) 2,901 116,371 VeriFone Systems, Inc. † 478 12,242 Verint Systems, Inc. † 300 11,376 Xilinx, Inc. 5,434 241,433 XO Group, Inc. † 950 14,887 Zynga, Inc. Class A † 1,610 7,004 Transportation (0.9%) Aegean Marine Petroleum Network, Inc. (Greece) 2,420 25,942 C.H. Robinson Worldwide, Inc. 1,941 113,801 Central Japan Railway Co. (Japan) 2,100 252,545 ComfortDelgro Corp., Ltd. (Singapore) 64,000 100,219 Con-way, Inc. 832 34,436 Copa Holdings SA Class A (Panama) 534 80,858 Diana Shipping, Inc. (Greece) † 1,006 11,519 Hawaiian Holdings, Inc. † 1,562 14,245 International Consolidated Airlines Group SA (Spain) † 28,773 172,618 J. B. Hunt Transport Services, Inc. 1,243 93,461 Matson, Inc. 209 5,231 Quality Distribution, Inc. † 3,019 36,922 Republic Airways Holdings, Inc. † 992 11,170 SkyWest, Inc. 885 14,957 Southwest Airlines Co. 9,462 175,899 Spirit Airlines, Inc. † 810 37,155 StealthGas, Inc. (Greece) † 3,136 38,510 Swift Transportation Co. † 1,861 43,082 United Parcel Service, Inc. Class B 6,254 640,285 Universal Truckload Services, Inc. 605 17,418 US Airways Group, Inc. † S 1,544 36,253 Yamato Transport Co., Ltd. (Japan) 4,700 99,648 Dynamic Risk Allocation Fund 39 COMMON STOCKS (39.6%)* cont. Shares Value Utilities and power (1.1%) Centrica PLC (United Kingdom) 28,025 $155,097 Chubu Electric Power Co., Inc. (Japan) 2,300 31,072 Consolidated Edison, Inc. 6,177 341,032 DTE Energy Co. 4,981 332,432 Enel SpA (Italy) 30,710 138,962 ENI SpA (Italy) 7,258 174,558 GDF Suez (France) 6,408 148,334 Kansai Electric Power, Inc. (Japan) † 15,000 170,287 Kinder Morgan, Inc. 4,671 166,007 Pinnacle West Capital Corp. 3,003 160,240 Red Electrica Corporacion SA (Spain) 3,154 201,971 SCANA Corp. 4,019 189,576 United Utilities Group PLC (United Kingdom) 10,972 117,985 Total common stocks (cost $68,221,913) CORPORATE BONDS AND NOTES (8.1%)* Principal amount Value Basic materials (0.7%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $13,000 $14,041 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 50,000 63,251 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 25,000 24,375 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 65,000 61,913 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 49,000 52,736 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 55,000 57,475 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 25,000 23,969 CPG Merger Sub LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 35,000 36,488 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 15,000 14,853 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 15,000 15,900 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 10,000 10,450 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 60,000 59,100 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 60,000 63,600 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 70,000 83,650 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 15,000 15,281 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 40,000 39,450 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 25,000 28,000 40 Dynamic Risk Allocation Fund CORPORATE BONDS AND NOTES (8.1%)* cont. Principal amount Value Basic materials cont. Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 $75,000 $82,875 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 50,000 49,250 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 40,000 35,500 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 90,000 103,275 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 60,000 66,300 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 15,000 14,789 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 15,000 15,488 PQ Corp. 144A sr. notes 8 3/4s, 2018 35,000 38,150 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 30,000 31,575 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 45,000 48,825 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 40,000 38,900 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 5,000 4,963 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 80,000 91,000 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 15,000 15,825 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 45,000 45,056 USG Corp. sr. unsec. notes 9 3/4s, 2018 45,000 52,650 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 10,000 10,375 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 40,000 38,400 Capital goods (0.5%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 100,000 105,750 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 10,000 11,250 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 75,000 79,500 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 35,000 34,825 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 80,000 87,400 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 55,000 51,013 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 30,000 31,125 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 60,000 44,700 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 60,000 60,750 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 15,000 19,226 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 25,000 25,250 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 95,000 90,250 Dynamic Risk Allocation Fund 41 CORPORATE BONDS AND NOTES (8.1%)* cont. Principal amount Value Capital goods cont. Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 $60,000 $62,700 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 25,000 25,625 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 55,000 60,225 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 90,000 95,625 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 80,000 82,600 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 30,000 30,975 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 15,000 16,125 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 50,000 48,375 WESCO Distribution, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 15,000 15,075 Communication services (1.4%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 155,000 146,863 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 20,000 18,750 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 45,000 46,013 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 15,000 15,263 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 10,000 10,800 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 35,000 34,563 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 100,000 108,000 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 15,000 15,375 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 70,000 80,850 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 20,000 20,725 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 20,000 20,400 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 315,000 346,106 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 115,000 121,325 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 140,000 146,650 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 20,000 20,300 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 80,000 82,400 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 75,000 78,000 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 75,000 54,000 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 30,000 29,100 42 Dynamic Risk Allocation Fund CORPORATE BONDS AND NOTES (8.1%)* cont. Principal amount Value Communication services cont. Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 295,000 $298,359 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 $120,000 131,400 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 70,000 75,775 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 330,000 355,575 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 10,000 10,350 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 25,000 26,250 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 25,000 26,063 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 220,000 238,738 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 30,000 32,103 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 220,000 237,875 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 105,000 116,813 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 25,000 23,875 Consumer cyclicals (1.8%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 170,000 194,225 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 25,000 24,500 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 10,000 10,025 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 80,000 83,400 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 35,000 34,704 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 25,000 26,938 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 7,000 7,210 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 130,000 126,425 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 165,000 167,888 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 35,000 34,300 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 85,000 98,175 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 35,000 40,425 Chinos Intermediate Holdings A, Inc. 144A sr. unsec. notes 7 3/4s, 2019 ‡‡ 50,000 50,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 10,000 9,375 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 30,000 30,600 Dynamic Risk Allocation Fund 43 CORPORATE BONDS AND NOTES (8.1%)* cont. Principal amount Value Consumer cyclicals cont. Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 $75,000 $78,938 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 80,000 77,000 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 15,000 15,150 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 65,000 69,388 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 15,000 14,625 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 35,000 35,700 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 40,000 41,150 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 80,000 80,301 General Motors Co. 144A sr. unsec. notes 6 1/4s, 2043 15,000 15,225 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 25,000 23,813 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 40,000 40,900 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 60,000 59,850 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 35,000 35,700 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 30,000 31,575 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 30,000 31,575 Griffey Intermediate, Inc. /Griffey Finance Sub LLC 144A sr. notes 7s, 2020 55,000 42,900 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 60,000 61,950 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 70,000 71,575 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 45,000 49,388 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 35,000 33,950 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 20,000 20,900 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 25,000 26,375 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 55,000 60,500 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 50,000 51,563 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 45,000 46,913 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 15,000 13,913 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 50,000 49,000 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 45,000 51,075 44 Dynamic Risk Allocation Fund CORPORATE BONDS AND NOTES (8.1%)* cont. Principal amount Value Consumer cyclicals cont. MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 $25,000 $26,875 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 125,000 147,188 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 10,000 10,525 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 ‡‡ 50,000 51,750 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 95,000 105,450 Navistar International Corp. sr. notes 8 1/4s, 2021 80,000 82,000 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 60,000 62,250 Neiman Marcus Group, LLC (The) 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 40,000 41,200 Neiman Marcus Group, LLC (The) 144A company guaranty sr. unsec. notes 8s, 2021 30,000 30,825 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 80,000 79,000 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 30,000 31,725 Nielsen Co. Luxembourg SARL (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 35,000 36,050 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 20,000 19,450 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 80,000 88,200 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 40,000 39,300 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 25,000 25,625 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 90,000 76,275 Quiksilver, Inc./QS Wholesale, Inc. company guaranty sr. unsec. notes 10s, 2020 5,000 5,550 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 5,000 5,375 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 175,000 191,188 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 60,000 58,950 Rent-A-Center, Inc./TX company guaranty sr. unsec. notes 4 3/4s, 2021 40,000 37,500 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 10,000 11,050 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 25,000 24,625 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 15,000 15,206 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 50,000 51,375 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 65,000 66,788 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 55,000 53,900 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 5,000 5,319 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 25,000 25,625 Dynamic Risk Allocation Fund 45 CORPORATE BONDS AND NOTES (8.1%)* cont. Principal amount Value Consumer cyclicals cont. SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 $30,000 $28,425 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 25,000 24,125 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 35,000 37,625 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 106,210 112,052 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 15,000 15,450 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 30,000 33,225 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 55,000 61,188 Consumer staples (0.3%) Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 25,000 24,313 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 35,000 33,338 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 70,000 76,475 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 20,000 20,250 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 30,000 33,563 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 15,000 14,100 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 20,000 18,850 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 15,000 14,663 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 80,000 77,000 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 25,000 26,000 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 20,000 20,750 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 20,000 20,750 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 30,000 31,950 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 115,000 125,350 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 50,000 53,375 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 5,000 5,300 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 5,000 5,300 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 75,000 74,344 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 15,000 15,375 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 10,000 10,425 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 20,000 22,400 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 10,000 10,250 46 Dynamic Risk Allocation Fund CORPORATE BONDS AND NOTES (8.1%)* cont. Principal amount Value Energy (0.8%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 $85,000 $83,088 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 45,000 45,450 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 73,000 76,650 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 40,000 40,500 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 75,000 81,469 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 20,000 20,700 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 20,000 20,325 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 25,000 24,750 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 73,125 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 55,000 57,338 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 70,000 74,900 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 15,000 15,900 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 150,000 152,250 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 20,000 20,950 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 25,000 27,563 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 40,000 42,600 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 15,000 15,000 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7s, 2019 135,000 134,325 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 60,000 62,550 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 60,000 62,850 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 85,000 91,375 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 50,000 54,375 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 55,000 56,650 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 35,000 35,131 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 20,000 20,700 Samson Investment Co. 144A sr. unsec. notes 10 1/2s, 2020 110,000 118,938 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 15,000 15,713 Dynamic Risk Allocation Fund 47 CORPORATE BONDS AND NOTES (8.1%)* cont. Principal amount Value Energy cont. Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) $25,000 $26,815 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 40,000 43,000 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 15,000 15,150 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 35,000 36,313 Whiting Petroleum Corp. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 90,000 92,925 Financials (0.9%) Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 30,000 31,013 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 35,000 36,313 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 230,000 257,313 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 185,000 222,093 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 180,000 180,811 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 30,000 28,838 CIT Group, Inc. company guaranty sr. notes 5s, 2023 35,000 34,213 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 155,000 167,013 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 100,000 107,000 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, 2049 38,000 33,630 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 20,000 19,925 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 70,000 72,363 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 40,000 41,050 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 25,000 24,313 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 30,000 32,850 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 180,000 181,476 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 60,000 59,213 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 35,000 36,225 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 30,000 28,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 20,000 20,250 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 135,000 132,638 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 25,000 24,813 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 75,000 76,500 Springleaf Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 15,000 16,050 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 30,000 29,550 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 30,000 31,950 48 Dynamic Risk Allocation Fund CORPORATE BONDS AND NOTES (8.1%)* cont. Principal amount Value Health care (0.7%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 $60,000 $61,950 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 65,000 67,600 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. 144A company guaranty sr. unsec. notes 6s, 2021 60,000 61,500 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 45,000 46,800 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,500 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ 50,000 50,875 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 70,000 75,863 HCA, Inc. sr. notes 6 1/2s, 2020 210,000 231,788 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 40,000 41,200 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 55,000 58,163 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 20,000 21,050 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 20,000 21,125 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 125,000 143,438 LifePoint Hospitals, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2021 15,000 15,056 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 ‡‡ 35,000 36,400 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 80,000 84,000 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 25,000 25,250 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 30,000 28,650 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 100,000 109,500 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 55,000 51,700 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 30,000 31,350 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 90,000 96,525 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 5,000 5,275 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 70,000 77,088 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 45,000 46,238 Technology (0.4%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 40,000 41,550 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 15,000 13,575 Dynamic Risk Allocation Fund 49 CORPORATE BONDS AND NOTES (8.1%)* cont. Principal amount Value Technology cont. Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 $300,000 $291,750 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 215,000 228,169 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 45,000 49,500 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 90,000 93,375 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 60,000 60,600 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 50,000 57,750 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 60,000 61,200 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 30,000 31,313 Transportation (0.1%) Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 100,000 111,375 United Continental Holdings, Inc. company guaranty sr. unsec. notes 6s, 2020 40,000 39,850 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 50,000 49,875 Utilities and power (0.5%) AES Corp. (VA) sr. unsec. notes 8s, 2020 170,000 198,900 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 25,000 23,625 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 15,000 15,413 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 15,000 14,850 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 25,000 26,563 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 60,000 69,600 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 195,000 206,700 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 10,000 10,775 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 7/8s, 2017 ‡‡ 31,286 33,007 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 105,000 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 123,000 123,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 115,000 128,225 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 30,000 29,475 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 55,000 50,325 Total corporate bonds and notes (cost $17,308,783) 50 Dynamic Risk Allocation Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.9%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.5%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, December 1, 2043 $1,000,000 $976,719 U.S. Government Agency Mortgage Obligations (5.4%) Federal National Mortgage Association Pass-Through Certificates 6s, TBA, January 1, 2044 2,000,000 2,203,438 6s, TBA, December 1, 2043 2,000,000 2,205,000 4s, TBA, January 1, 2044 3,000,000 3,121,055 4s, TBA, December 1, 2043 3,000,000 3,131,016 3 1/2s, TBA, December 1, 2028 1,000,000 1,054,453 Total U.S. government and agency mortgage obligations (cost $12,707,501) U.S. TREASURY OBLIGATIONS (0.4%)* Principal amount Value U.S. Treasury Bonds 3 1/2s, February 15, 2039 i $129,000 $125,680 U.S. Treasury Inflation Protected Securities 2 1/2s, January 15, 2029 i 39,255 47,530 U.S. Treasury Notes 5/8s, August 31, 2017 i 475,000 471,195 2 5/8s, July 31, 2014 i 147,000 150,696 1/4s, June 30, 2014 i 16,000 16,027 Total U.S. treasury obligations (cost $811,128) COMMODITY LINKED NOTES (3.2%)*Ω Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes, 1-month USD LIBOR less 0.16%, 2014 (Indexed to the S&P GSCI Total Return Index multiplied by 3) (United Kingdom) $3,350,000 $3,462,225 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2014 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 2,700,000 2,529,955 Deutsche Bank AG/London 144A sr. unsec. notes, 1-month USD LIBOR less 0.16%, 2014 (Indexed to the DB Commodity Booster OYE Benchmark TR Index multiplied by 3) (United Kingdom) 929,000 860,719 Total commodity linked notes (cost $6,979,000) MORTGAGE-BACKED SECURITIES (2.9%)* Principal amount Value Commercial mortgage-backed securities (2.1%) Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class A3, 5.797s, 2049 $46,000 $46,224 FRB Ser. 05-1, Class AJ, 5.466s, 2042 325,000 339,138 Ser. 06-5, Class A2, 5.317s, 2047 49,643 49,930 Ser. 05-4, Class B, 5.118s, 2045 212,000 211,735 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.97s, 2049 175,000 179,216 COMM Mortgage Trust FRB Ser. 04-LB3A, Class E, 5.54s, 2037 200,000 202,320 Ser. 12-CR1, Class AM, 3.912s, 2045 93,000 94,033 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.823s, 2044 100,000 97,830 FRB Ser. 13-CR6, Class D, 4.315s, 2046 220,000 185,632 Dynamic Risk Allocation Fund 51 MORTGAGE-BACKED SECURITIES (2.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 $190,766 $191,064 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 44,000 43,918 GS Mortgage Securities Trust 144A Ser. 10-C1, Class D, 6.123s, 2043 158,403 173,159 FRB Ser. 12-GC6, Class D, 5.826s, 2045 193,000 188,715 Ser. 11-GC5, Class XA, IO, 1.894s, 2044 1,282,400 93,743 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 6.056s, 2045 118,000 101,336 Ser. 07-C1, Class A3, 5.79s, 2051 55,000 55,894 Ser. 06-LDP6, Class AJ, 5.565s, 2043 100,000 102,240 Ser. 04-LN2, Class A2, 5.115s, 2041 197,418 200,848 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.523s, 2043 142,000 149,771 FRB Ser. 11-C3, Class E, 5.725s, 2046 190,000 190,513 LB-UBS Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.858s, 2040 81,000 88,914 Ser. 06-C6, Class E, 5.541s, 2039 125,000 115,900 Ser. 06-C6, Class D, 5.502s, 2039 125,000 119,288 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 53,000 50,350 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class AS, 4.567s, 2046 45,000 46,730 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.814s, 2042 150,000 162,720 FRB Ser. 06-HQ8, Class D, 5.678s, 2044 125,000 117,063 Ser. 04-T13, Class A4, 4.66s, 2045 5,299 5,302 UBS-Barclays Commercial Mortgage Trust Ser. 13-C6, Class AS, 3.469s, 2046 306,000 294,770 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 F 50,000 49,181 FRB Ser. 12-C3, Class D, 5.123s, 2049 114,000 102,884 Ser. 13-C6, Class D, 4 1/2s, 2046 231,000 197,875 WF-RBS Commercial Mortgage Trust Ser. 12-C9, Class AS, 3.388s, 2045 62,000 60,301 Ser. 13-C17, Class XA, IO, 1.621s, 2046 1,474,000 140,491 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 193,000 187,451 Residential mortgage-backed securities (non-agency) (0.8%) American Home Mortgage Assets Trust FRB Ser. 06-5, Class A1, 1.064s, 2046 814,768 420,624 Countrywide Alternative Loan Trust Ser. 06-5T2, Class A7, 6s, 2036 510,060 414,203 Merrill Lynch Alternative Note Asset Trust FRB Ser. 07-OAR2, Class A1, 0.346s, 2037 467,777 416,322 52Dynamic Risk Allocation Fund MORTGAGE-BACKED SECURITIES (2.9%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.943s, 2046 $208,892 $132,124 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1B3, 0.566s, 2045 373,321 324,789 Total mortgage-backed securities (cost $6,516,209) PURCHASED EQUITY OPTIONS Expiration date/ Contract OUTSTANDING (0.3%)* strike price amount Value S&P 500 Index (Put) Nov-14/$155.00 46,569 $205,175 SPDR S&P rust (Put) Oct-14/152.00 40,033 139,485 SPDR S&P rust (Put) Sep-14/150.00 35,513 102,068 SPDR S&P rust (Put) Aug-14/145.00 45,287 78,877 SPDR S&P rust (Put) Jul-14/147.00 45,281 73,295 SPDR S&P rust (Put) Jun-14/138.00 45,281 37,711 Total purchased equity options outstanding (cost $1,203,949) INVESTMENT COMPANIES (0.1%)* Shares Value Ares Capital Corp. 7,489 $137,648 Total investment companies (cost $131,881) PREFERRED STOCKS (—%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 75 $72,073 M/I Homes, Inc. $2.438 pfd. 1,230 31,673 Total preferred stocks (cost $98,200) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $35,000 $45,259 Total convertible bonds and notes (cost $37,959) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 1,550 $32,332 Total convertible preferred stocks (cost $34,286) SHORT-TERM INVESTMENTS (46.4%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% d 56,150 $56,150 Putnam Money Market Liquidity Fund 0.07% L 43,545,644 43,545,644 Putnam Short Term Investment Fund 0.08% L 42,060,427 42,060,427 SSgA Prime Money Market Fund 0.01% P 230,000 230,000 U.S. Treasury Bills with an effective yield of 0.14%, August 21, 2014 # Δ § $8,000,000 7,994,472 U.S. Treasury Bills with an effective yield of 0.14%, January 9, 2014 Δ 195,000 194,970 U.S. Treasury Bills with an effective yield of 0.14%, December 12, 2013 3,500,000 3,499,845 Dynamic Risk Allocation Fund 53 SHORT-TERM INVESTMENTS (46.4%)* cont. Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.08%, February 6, 2014 # Δ § $2,500,000 $2,499,827 U.S. Treasury Bills zero%, January 2, 2014 i 31,000 30,997 Total short-term investments (cost $100,109,631) TOTAL INVESTMENTS Total investments (cost $214,160,440) Key to holding’s currency abbreviations CAD Canadian Dollar Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IO Interest Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from June 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $215,676,768. Ω The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 54Dynamic Risk Allocation Fund P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $170,996,109 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $80,517,451) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Brazilian Real Buy 1/3/14 $315,635 $333,730 $(18,095) Brazilian Real Sell 1/3/14 315,635 316,544 909 Chilean Peso Buy 1/16/14 830,348 877,954 (47,606) Chilean Peso Sell 1/16/14 830,348 848,675 18,327 Euro Buy 12/18/13 322,305 320,696 1,609 Euro Sell 12/18/13 322,305 326,675 4,370 Singapore Dollar Sell 2/19/14 172,862 175,320 2,458 Swiss Franc Sell 12/18/13 347,912 336,614 (11,298) Barclays Bank PLC Australian Dollar Sell 1/16/14 186,980 182,308 (4,672) Brazilian Real Buy 1/3/14 930,660 984,064 (53,404) Brazilian Real Sell 1/3/14 930,660 941,998 11,338 British Pound Buy 12/18/13 664,269 652,100 12,169 British Pound Sell 12/18/13 664,269 649,211 (15,058) Canadian Dollar Buy 1/16/14 39,390 41,577 (2,187) Czech Koruna Buy 12/18/13 307,370 307,357 13 Czech Koruna Sell 12/18/13 307,370 330,520 23,150 Euro Buy 12/18/13 781,305 737,384 43,921 Hong Kong Dollar Sell 2/19/14 431,843 431,875 32 Hungarian Forint Buy 12/18/13 321,073 323,294 (2,221) Hungarian Forint Sell 12/18/13 321,073 320,769 (304) Japanese Yen Sell 2/19/14 199,718 216,796 17,078 Mexican Peso Buy 1/16/14 197,293 189,308 7,985 Norwegian Krone Buy 12/18/13 644,291 654,698 (10,407) Norwegian Krone Sell 12/18/13 644,291 646,259 1,968 Polish Zloty Buy 12/18/13 171,664 197,236 (25,572) Singapore Dollar Sell 2/19/14 45,188 49,006 3,818 Swedish Krona Sell 12/18/13 41,744 41,282 (462) Dynamic Risk Allocation Fund 55 FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $80,517,451) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Swiss Franc Sell 12/18/13 $362,367 $350,628 $(11,739) Turkish Lira Buy 12/18/13 189,793 194,273 (4,480) Citibank, N.A. Brazilian Real Buy 1/3/14 937,166 988,048 (50,882) Brazilian Real Sell 1/3/14 937,166 941,492 4,326 British Pound Buy 12/18/13 336,061 334,296 1,765 British Pound Sell 12/18/13 336,061 330,076 (5,985) Canadian Dollar Buy 1/16/14 322,355 324,902 (2,547) Canadian Dollar Sell 1/16/14 322,355 327,645 5,290 Danish Krone Sell 12/18/13 242,138 238,242 (3,896) Euro Buy 12/18/13 464,027 442,999 21,028 Japanese Yen Buy 2/19/14 2,279 2,287 (8) Japanese Yen Sell 2/19/14 2,279 2,374 95 New Taiwan Dollar Sell 2/19/14 164,021 166,451 2,430 New Zealand Dollar Buy 1/16/14 315,263 315,234 29 New Zealand Dollar Sell 1/16/14 315,263 315,197 (66) Swiss Franc Sell 12/18/13 683,685 661,448 (22,237) Credit Suisse International Australian Dollar Sell 1/16/14 728,588 748,840 20,252 British Pound Buy 12/18/13 998,203 974,865 23,338 British Pound Sell 12/18/13 998,203 987,987 (10,216) Canadian Dollar Sell 1/16/14 272,530 280,370 7,840 Czech Koruna Buy 12/18/13 516,644 525,823 (9,179) Czech Koruna Sell 12/18/13 516,644 545,583 28,939 Euro Buy 12/18/13 329,779 296,700 33,079 Japanese Yen Buy 2/19/14 1,414,327 1,465,942 (51,615) Mexican Peso Buy 1/16/14 475,370 473,155 2,215 Mexican Peso Sell 1/16/14 475,370 479,568 4,198 New Zealand Dollar Buy 1/16/14 1,460 12,703 (11,243) Norwegian Krone Buy 12/18/13 318,761 331,421 (12,660) Singapore Dollar Sell 2/19/14 165,450 170,067 4,617 South Korean Won Buy 2/19/14 481,878 481,225 653 Swedish Krona Buy 12/18/13 325,231 321,621 3,610 Swedish Krona Sell 12/18/13 325,231 322,930 (2,301) Swiss Franc Sell 12/18/13 500,847 489,595 (11,252) Deutsche Bank AG Australian Dollar Buy 1/16/14 3,087 11,497 (8,410) British Pound Buy 12/18/13 35,831 35,445 386 British Pound Sell 12/18/13 35,831 34,047 (1,784) Canadian Dollar Buy 1/16/14 633,712 647,652 (13,940) Canadian Dollar Sell 1/16/14 633,712 642,967 9,255 Euro Buy 12/18/13 621,647 636,337 (14,690) 56 Dynamic Risk Allocation Fund FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $80,517,451) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Japanese Yen Buy 2/19/14 $312,620 $323,280 $(10,660) Japanese Yen Sell 2/19/14 312,620 313,654 1,034 Norwegian Krone Buy 12/18/13 638,191 665,228 (27,037) Norwegian Krone Sell 12/18/13 638,191 645,019 6,828 Polish Zloty Buy 12/18/13 166,303 181,871 (15,568) Swiss Franc Sell 12/18/13 684,127 665,874 (18,253) Goldman Sachs International Australian Dollar Buy 1/16/14 219,566 226,572 (7,006) British Pound Buy 12/18/13 674,904 661,206 13,698 British Pound Sell 12/18/13 674,904 648,975 (25,929) Canadian Dollar Buy 1/16/14 315,587 325,758 (10,171) Canadian Dollar Sell 1/16/14 315,587 323,172 7,585 Chilean Peso Buy 1/16/14 779,875 824,713 (44,838) Chilean Peso Sell 1/16/14 779,875 796,764 16,889 Euro Buy 12/18/13 323,121 327,456 (4,335) HSBC Bank USA, National Association British Pound Buy 12/18/13 658,052 647,476 10,576 British Pound Sell 12/18/13 658,052 648,858 (9,194) Canadian Dollar Sell 1/16/14 226,278 237,829 11,551 Euro Buy 12/18/13 656,296 646,942 9,354 Euro Sell 12/18/13 656,296 645,005 (11,291) New Taiwan Dollar Sell 2/19/14 164,023 166,496 2,473 Swedish Krona Buy 12/18/13 325,231 321,606 3,625 Swedish Krona Sell 12/18/13 325,231 332,432 7,201 JPMorgan Chase Bank N.A. Australian Dollar Sell 1/16/14 41,663 45,517 3,854 Brazilian Real Buy 1/3/14 937,081 987,366 (50,285) Brazilian Real Sell 1/3/14 937,081 945,296 8,215 British Pound Sell 12/18/13 2,375,334 2,260,296 (115,038) Canadian Dollar Buy 1/16/14 39,390 36,494 2,896 Czech Koruna Buy 12/18/13 200,998 210,192 (9,194) Czech Koruna Sell 12/18/13 200,998 206,772 5,774 Euro Buy 12/18/13 522,999 503,226 19,773 Hungarian Forint Buy 12/18/13 348,282 359,208 (10,926) Hungarian Forint Sell 12/18/13 348,282 347,946 (336) Mexican Peso Buy 1/16/14 22,965 16,211 6,754 New Taiwan Dollar Sell 2/19/14 451,247 459,203 7,956 New Zealand Dollar Buy 1/16/14 311,126 325,063 (13,937) New Zealand Dollar Sell 1/16/14 311,126 313,631 2,505 Norwegian Krone Buy 12/18/13 647,130 663,079 (15,949) Norwegian Krone Sell 12/18/13 647,130 647,539 409 Polish Zloty Buy 12/18/13 970,525 978,446 (7,921) Dynamic Risk Allocation Fund 57 FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $80,517,451) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Polish Zloty Sell 12/18/13 $970,525 $962,224 $(8,301) Singapore Dollar Sell 2/19/14 526,317 533,208 6,891 South Korean Won Buy 2/19/14 450,003 449,681 322 Swiss Franc Sell 12/18/13 1,255,814 1,209,889 (45,925) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/16/14 617,217 637,611 (20,394) Australian Dollar Sell 1/16/14 617,217 644,967 27,750 Brazilian Real Buy 1/3/14 734,058 777,739 (43,681) Brazilian Real Sell 1/3/14 734,058 742,379 8,321 British Pound Buy 12/18/13 329,517 327,786 1,731 British Pound Sell 12/18/13 329,517 322,029 (7,488) Canadian Dollar Buy 1/16/14 317,467 321,990 (4,523) Canadian Dollar Sell 1/16/14 317,467 327,172 9,705 Euro Buy 12/18/13 326,789 334,750 (7,961) Hungarian Forint Buy 12/18/13 323,036 325,299 (2,263) Hungarian Forint Sell 12/18/13 323,036 321,333 (1,703) Japanese Yen Buy 2/19/14 206,914 207,604 (690) Japanese Yen Sell 2/19/14 206,914 215,454 8,540 Mexican Peso Buy 1/16/14 125,603 121,597 4,006 Swedish Krona Buy 12/18/13 318,236 325,759 (7,523) Swedish Krona Sell 12/18/13 318,236 317,620 (616) State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 254,420 261,511 (7,091) Brazilian Real Buy 1/3/14 926,662 982,023 (55,361) Brazilian Real Sell 1/3/14 926,662 940,028 13,366 British Pound Buy 12/18/13 664,269 653,305 10,964 British Pound Sell 12/18/13 664,269 649,506 (14,763) Canadian Dollar Sell 1/16/14 153,422 160,402 6,980 Czech Koruna Buy 12/18/13 200,998 210,201 (9,203) Czech Koruna Sell 12/18/13 200,998 206,922 5,924 Euro Buy 12/18/13 413,209 387,303 25,906 Israeli Shekel Buy 1/16/14 7,433 7,404 29 Japanese Yen Sell 2/19/14 702,643 731,791 29,148 Mexican Peso Buy 1/16/14 242,752 236,120 6,632 New Taiwan Dollar Sell 2/19/14 451,251 457,436 6,185 New Zealand Dollar Buy 1/16/14 311,126 322,704 (11,578) New Zealand Dollar Sell 1/16/14 311,126 313,481 2,355 Norwegian Krone Buy 12/18/13 275,060 273,760 1,300 Polish Zloty Buy 12/18/13 288,292 300,845 (12,553) Singapore Dollar Sell 2/19/14 269,376 273,891 4,515 South Korean Won Buy 2/19/14 568,375 568,334 41 Swedish Krona Sell 12/18/13 41,759 37,479 (4,280) Swiss Franc Sell 12/18/13 195,749 177,541 (18,208) 58 Dynamic Risk Allocation Fund FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $80,517,451) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Buy 1/16/14 $55,821 $57,609 $(1,788) British Pound Buy 12/18/13 279,942 276,741 3,201 Canadian Dollar Buy 1/16/14 36,382 36,513 (131) Czech Koruna Buy 12/18/13 614,745 614,769 (24) Czech Koruna Sell 12/18/13 614,745 655,786 41,041 Euro Buy 12/18/13 3,755,835 3,675,866 79,969 Euro Sell 12/18/13 3,699,988 3,697,546 (2,442) Hungarian Forint Buy 12/18/13 348,282 362,849 (14,567) Hungarian Forint Sell 12/18/13 348,282 346,956 (1,326) Mexican Peso Buy 1/16/14 139,620 129,489 10,131 New Zealand Dollar Buy 1/16/14 311,207 322,802 (11,595) New Zealand Dollar Sell 1/16/14 311,207 310,992 (215) Norwegian Krone Buy 12/18/13 82,166 101,263 (19,097) Singapore Dollar Sell 2/19/14 236,540 241,322 4,782 Swedish Krona Sell 12/18/13 332,349 319,816 (12,533) Swiss Franc Sell 12/18/13 533,068 496,459 (36,609) Turkish Lira Buy 12/18/13 290,388 297,042 (6,654) Turkish Lira Sell 12/18/13 290,388 291,419 1,031 WestPac Banking Corp. Australian Dollar Buy 1/16/14 270,032 284,023 (13,991) British Pound Buy 12/18/13 324,117 307,977 16,140 Euro Buy 12/18/13 657,383 647,506 9,877 Euro Sell 12/18/13 657,383 653,113 (4,270) Japanese Yen Buy 2/19/14 320,147 323,453 (3,306) Japanese Yen Sell 2/19/14 320,147 321,209 1,062 Total . FUTURES CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Long) 46 $7,831,857 Dec-13 $137,610 Euro-Bund 10 yr (Long) 40 7,702,227 Dec-13 204,035 Euro-Bund 10 yr (Short) 28 5,391,559 Dec-13 (79,876) Euro-Buxl 30 yr (Long) 18 3,070,020 Dec-13 52,801 Euro-Schatz 2 yr (Long) 14 2,103,206 Dec-13 7,470 FTSE 100 Index (Short) 31 3,373,739 Dec-13 (116,724) Japanese Government Bond 10 yr (Long) 19 26,911,025 Dec-13 412,821 MSCI EAFE Index Mini (Short) 62 5,806,920 Dec-13 (280,984) S&P 500 Index E-Mini (Long) 37 3,337,585 Dec-13 151,948 U.K. Gilt 10 yr (Long) 55 9,806,017 Mar-14 7,956 U.S. Treasury Bond 30 yr (Long) 8 1,046,000 Mar-14 2,360 Dynamic Risk Allocation Fund 59 FUTURES CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 10 yr (Long) 24 $3,009,000 Mar-14 $(1,171) U.S. Treasury Note 10 yr (Short) 176 22,066,000 Mar-14 1,041 U.S. Treasury Note 5 yr (Long) 60 7,255,313 Mar-14 4,574 U.S. Treasury Note 5 yr (Short) 5 604,609 Mar-14 (400) U.S. Treasury Note 2 yr (Long) 17 3,745,047 Mar-14 499 Total WRITTEN EQUITY OPTIONS OUTSTANDING at 11/30/13 (premiums $73,229) (Unaudited) Expiration date/ Contract strike price amount Value S&P 500 Index (Call) Dec-13/$185.00 21,867 $4,125 SPDR S&P rust (Call) Dec-13/1865.00 8,278 24,321 SPDR S&P rust (Call) Dec-13/1860.00 2,070 6,293 SPDR S&P rust (Call) Dec-13/1855.00 8,864 21,022 SPDR S&P rust (Call) Dec-13/1860.00 2,278 4,281 SPDR S&P rust (Call) Dec-13/182.00 20,621 12,383 Total TBA SALE COMMITMENTS OUTSTANDING at 11/30/13 (proceeds receivable $5,339,922) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 6s, December 1, 2043 $2,000,000 12/11/13 $2,205,000 Federal National Mortgage Association, 4s, December 1, 2043 3,000,000 12/11/13 3,131,016 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) Upfront Payments Payments premium Termination made by received by Unrealized Notional amount received (paid) date fund per annum fund per annum appreciation $4,947,500 E $2,513 12/18/15 3 month USD- 0.75% $23,164 LIBOR-BBA 9,676,300 E 77,305 12/18/18 3 month USD- 2.05% 189,717 LIBOR-BBA 2,056,000 E 23,275 12/18/43 3 month USD- 3.85% 62,524 LIBOR-BBA 67,756,500 E 424,623 12/18/23 3 month USD- 3.15% 2,284,579 LIBOR-BBA Total E Extended effective date. 60 Dynamic Risk Allocation Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,800,000 $— 9/21/21 (2.305%) USA Non Revised $(35,735) Consumer Price Index-Urban (CPI-U) 8,900,000 — 7/19/23 (2.585%) USA Non Revised (118,655) Consumer Price Index-Urban (CPI-U) baskets 176,840 — 3/14/14 (3 month USD- A basket 84,734 LIBOR-BBA plus (MLTRFCF2) of 0.10%) common stocks units 4,450 — 3/14/14 3 month USD- Russell 1000 Total (1,430,789) LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC $4,831,465 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,735) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,700,000 — 5/8/23 (2.59%) USA Non Revised (81,922) Consumer Price Index-Urban (CPI-U) 8,900,000 — 7/19/23 (2.569%) USA Non Revised (95,898) Consumer Price Index-Urban (CPI-U) Citibank, N.A. 800,000 — 11/7/22 (2.73%) USA Non Revised (32,716) Consumer Price Index-Urban (CPI-U) 1,500,000 — 8/7/22 2.515% USA Non Revised 32,078 Consumer Price Index-Urban (CPI-U) 1,700,000 — 3/7/23 (2.80%) USA Non Revised (69,906) Consumer Price Index-Urban (CPI-U) baskets 100 — 2/13/14 (3 month USD- A basket 139,697 LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks units 1,616 — 2/13/14 3 month USD- Russell 1000 Total (110,440) LIBOR-BBA minus Return Index 0.15% units 849 — 2/13/14 3 month USD- Russell 1000 Total (58,078) LIBOR-BBA minus Return Index 0.15% Credit Suisse International $2,600,000 — 1/9/23 (2.76%) USA Non Revised (111,264) Consumer Price Index-Urban (CPI-U) 3,400,000 — 8/7/22 (2.515%) USA Non Revised (72,709) Consumer Price Index-Urban (CPI-U) Dynamic Risk Allocation Fund 61 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $1,600,000 $— 8/8/22 (2.5325%) USA Non Revised $(36,741) Consumer Price Index-Urban (CPI-U) 700,000 — 9/10/22 (2.5925%) USA Non Revised (17,570) Consumer Price Index-Urban (CPI-U) 3,300,000 — 2/8/23 (2.81%) USA Non Revised (144,590) Consumer Price Index-Urban (CPI-U) 6,900,000 — 7/19/23 (2.57%) USA Non Revised (81,834) Consumer Price Index-Urban (CPI-U) shares 94,529 — 7/2/14 (3 month USD- Vanguard Index 37,706 LIBOR-BBA plus Funds — MSCI 0.10%) Emerging Markets ETF shares 42,883 — 9/19/14 (3 month USD- Vanguard Index (59,452) LIBOR-BBA plus Funds — MSCI 0.20%) Emerging Markets ETF Deutsche Bank AG $500,000 — 11/7/21 (2.43%) USA Non Revised (11,367) Consumer Price Index-Urban (CPI-U) shares 35,802 — 5/19/14 (3 month USD- Vanguard FTSE (19,896) LIBOR-BBA plus Emerging Markets 0.25%) ETF Goldman Sachs International $1,500,000 — 10/5/22 (2.73%) USA Non Revised (55,725) Consumer Price Index-Urban (CPI-U) 1,700,000 — 4/5/23 (2.7475%) USA Non Revised (59,075) Consumer Price Index-Urban (CPI-U) 8,900,000 — 7/19/23 (2.58%) USA Non Revised (111,339) Consumer Price Index-Urban (CPI-U) JPMorgan Chase Bank N.A. 13,500,000 — 8/7/22 (2.515%) USA Non Revised (288,698) Consumer Price Index-Urban (CPI-U) 103,201 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 61 USD-LIBOR 4.00% 30 year Fannie Mae pools Total $— 62 Dynamic Risk Allocation Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC EM Series 20 Index BBB–/P $(887,800) $9,200,000 12/20/18 500 bp $58,870 EM Series 20 Index BBB–/P (9,820) 100,000 12/20/18 500 bp (72) Credit Suisse International CMBX NA BBB–/P 1,695 15,000 5/11/63 300 bp 1,078 BBB Index CMBX NA BBB–/P 1,940 20,000 5/11/63 300 bp 1,118 BBB Index CMBX NA BBB–/P 1,596 20,000 5/11/63 300 bp 774 BBB Index CMBX NA BBB–/P 1,549 20,000 5/11/63 300 bp 727 BBB Index CMBX NA BBB–/P 1,316 20,000 5/11/63 300 bp 494 BBB Index CMBX NA BBB–/P 609 20,000 5/11/63 300 bp (213) BBB Index CMBX NA BBB–/P 353 23,000 5/11/63 300 bp (592) BBB Index CMBX NA BBB–/P 1,641 40,000 5/11/63 300 bp (3) BBB Index CMBX NA BBB–/P 28,586 373,000 5/11/63 300 bp 13,256 BBB Index Deutsche Bank AG EM Series 19 Index BB+/P (352,500) 3,000,000 6/20/18 500 bp (81,570) JPMorgan Chase Bank N.A. EM Series 20 Index BBB–/P (9,651) 100,000 12/20/18 500 bp 555 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at November 30, 2013. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) Upfront Payments premium Termi- received received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation NA IG Series BBB+/P $(54,493) $5,750,000 12/20/18 100 bp $40,715 21 Index NA HY Series B+/P (728,387) 14,566,000 12/20/18 500 bp 426,923 21 Index NA IG Series BBB+/P (21,556) 2,035,000 12/20/18 100 bp 12,252 21 Index Dynamic Risk Allocation Fund 63 CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) cont. Upfront Payments premium Termi- received received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation NA HY Series B+/P $(88,177) $2,000,000 12/20/18 500 bp $68,787 21 Index NA IG Series BBB+/P (24,162) 2,250,000 12/20/18 100 bp 13,218 21 Index NA HY Series B+/P (395,492) 9,300,000 12/20/18 500 bp 334,393 21 Index NA IG Series BBB+/P (3,396) 320,000 12/20/18 100 bp 1,920 21 Index NA IG Series BBB+/P (29,288) 2,665,000 12/20/18 100 bp 14,986 21 Index NA HY Series B+/P (1,792,281) 25,825,000 12/20/18 500 bp 162,787 21 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at November 30, 2013. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $2,605,258 $1,539,321 $— Capital goods 3,519,824 940,548 — Communication services 1,987,178 972,257 — Conglomerates 1,499,007 404,172 — Consumer cyclicals 10,396,835 2,244,365 — Consumer staples 5,599,413 2,262,950 — Energy 4,420,730 1,501,766 — Financials 17,059,880 3,727,451 — Health care 7,915,594 2,572,258 — Technology 9,443,804 514,052 — Transportation 1,883,556 172,618 — Utilities and power 1,390,646 936,907 — Total common stocks — 64 Dynamic Risk Allocation Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Commodity linked notes $— $6,852,899 $— Convertible bonds and notes — 45,259 — Convertible preferred stocks — 32,332 — Corporate bonds and notes — 17,562,178 — Investment companies 137,648 — — Mortgage-backed securities — 6,344,541 — Preferred stocks — 103,746 — Purchased equity options — 636,611 — U.S. government and agency mortgage obligations — 12,691,681 — U.S. treasury obligations — 811,128 — Short-term investments 85,836,071 14,276,261 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(441,652) $— Futures contracts 503,960 — — TBA sale commitments — (5,336,016) — Written equity options — (72,425) — Interest rate swap contracts — 2,032,268 — Total return swap contracts — (2,812,858) — Credit default contracts — 5,428,121 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Risk Allocation Fund 65 Statement of assets and liabilities 11/30/13 (Unaudited) ASSETS Investment in securities, at value, including $54,164 of securities on loan (Note 1): Unaffiliated issuers (identified cost $128,498,219) $145,178,524 Affiliated issuers (identified cost $85,662,221) (Notes 1 and 5) 85,662,221 Foreign currency (cost $5,664) (Note 1) 5,215 Dividends, interest and other receivables 531,574 Receivable for shares of the fund sold 673,394 Receivable for investments sold 205,496 Receivable for sales of delayed delivery securities (Note 1) 6,336,848 Receivable for variation margin (Note 1) 101,523 Unrealized appreciation on forward currency contracts (Note 1) 819,285 Unrealized appreciation on OTC swap contracts (Note 1) 371,148 Premium paid on OTC swap contracts (Note 1) 1,259,771 Total assets LIABILITIES Payable to custodian 12 Payable for investments purchased 88,052 Payable for purchases of delayed delivery securities (Note 1) 13,709,232 Payable for shares of the fund repurchased 147,076 Payable for compensation of Manager (Note 2) 128,778 Payable for investor servicing fees (Note 2) 68,548 Payable for custodian fees (Note 2) 44,437 Payable for Trustee compensation and expenses (Note 2) 8,531 Payable for administrative services (Note 2) 396 Payable for distribution fees (Note 2) 38,013 Payable for variation margin (Note 1) 157,092 Unrealized depreciation on OTC swap contracts (Note 1) 3,189,584 Premium received on OTC swap contracts (Note 1) 39,285 Unrealized depreciation on forward currency contracts (Note 1) 1,260,937 Written options outstanding, at value (premiums $73,229) (Notes 1 and 3) 72,425 TBA sale commitments, at value (proceeds receivable $5,339,922) (Note 1) 5,336,016 Collateral on securities loaned, at value (Note 1) 56,150 Collateral on certain derivative contracts, at value (Note 1) 1,072,125 Other accrued expenses 51,542 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $207,943,605 Accumulated net investment loss (Note 1) (67,577) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (9,763,010) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 17,563,750 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 66 Dynamic Risk Allocation Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($44,578,804 divided by 4,052,064 shares) $11.00 Offering price per class A share (100/94.25 of $11.00)* $11.67 Net asset value and offering price per class B share ($3,283,982 divided by 302,594 shares)** $10.85 Net asset value and offering price per class C share ($18,833,018 divided by 1,737,787 shares)** $10.84 Net asset value and redemption price per class M share ($328,677 divided by 29,879 shares) $11.00 Offering price per class M share (100/96.50 of $11.00)* $11.40 Net asset value, offering price and redemption price per class R share ($470,651 divided by 42,998 shares) $10.95 Net asset value, offering price and redemption price per class R5 share ($10,904 divided by 986 shares) $11.06 Net asset value, offering price and redemption price per class R6 share ($2,143,351 divided by 193,652 shares) $11.07 Net asset value, offering price and redemption price per class Y share ($146,027,381 divided by 13,229,784 shares) $11.04 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Dynamic Risk Allocation Fund 67 Statement of operations Six months ended 11/30/13 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $27,534) $1,004,235 Interest (net of foreign tax of $8) (including interest income of $19,491 from investments in affiliated issuers) (Note 5) 666,836 Securities lending (Note 1) 308 Total investment income EXPENSES Compensation of Manager (Note 2) 1,001,134 Investor servicing fees (Note 2) 216,663 Custodian fees (Note 2) 59,189 Trustee compensation and expenses (Note 2) 7,606 Distribution fees (Note 2) 182,592 Administrative services (Note 2) 2,364 Other 92,526 Fees waived and reimbursed by Manager (Note 2) (91,012) Total expenses Expense reduction (Note 2) (1,202) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (345,166) Net realized loss on swap contracts (Note 1) (1,348,854) Net realized loss on futures contracts (Note 1) (2,328,514) Net realized loss on foreign currency transactions (Note 1) (1,011,753) Net realized loss on written options (Notes 1 and 3) (622,590) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 575,104 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 11,772,862 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 68 Dynamic Risk Allocation Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 11/30/13* Year ended 5/31/13 Operations: Net investment income $201,519 $340,893 Net realized gain (loss) on investments and foreign currency transactions (5,656,877) 1,428,133 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 12,347,966 8,777,214 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (819,727) Class B — (36,913) Class C — (201,447) Class M — (1,835) Class R — (6,777) Class R5 — (199) Class R6 — (204) Class Y — (2,678,694) Net realized short-term gain on investments Class A — (767,685) Class B — (37,957) Class C — (201,655) Class M — (3,701) Class R — (6,284) Class R5 — (179) Class R6 — (179) Class Y — (2,221,925) From net realized long-term gain on investments Class A — (149,066) Class B — (7,370) Class C — (39,157) Class M — (719) Class R — (1,220) Class R5 — (35) Class R6 — (35) Class Y — (431,448) Increase (decrease) from capital share transactions (Note 4) (40,113,235) 118,377,574 Total increase (decrease) in net assets NET ASSETS Beginning of period 248,897,395 127,587,992 End of period (including accumulated net investment loss of $67,577 and distributions in excess of net investment income of $269,096, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Dynamic Risk Allocation Fund 69 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A November 30, 2013** — e .37 — — — * .71* .05* 38* May 31, 2013 .01 .81 (.20) (.23) 1.40 .06 40 May 31, 2012† (.02) .39 (.09) (.04) * .98* (.22)* 41* Class B November 30, 2013** (.03) .35 — — — * 1.08* (.33)* 38* May 31, 2013 (.07) .81 (.18) (.23) 2.15 (.61) 40 May 31, 2012† (.07) .38 (.07) (.04) * 1.50* (.68)* 41* Class C November 30, 2013** (.03) .36 — — — * 1.08* (.33)* 38* May 31, 2013 (.06) .80 (.19) (.23) 2.15 (.57) 40 May 31, 2012† (.07) .38 (.08) (.04) * 1.50* (.66)* 41* Class M November 30, 2013** (.02) .36 — — — * .96* (.20)* 38* May 31, 2013 (.05) .82 (.09) (.23) 1.90 (.47) 40 May 31, 2012† (.06) .39 (.08) (.04) * 1.33* (.60)* 41* Class R November 30, 2013** (.01) .37 — — — * .83* (.08)* 38* May 31, 2013 (.01) .80 (.20) (.23) 1.65 (.11) 40 May 31, 2012† (.05) .40 (.08) (.04) * 1.15* (.45)* 41* Class R5 November 30, 2013** .02 .36 — — — * .58* .16* 38* May 31, 2013†† .03 .53 (.21) (.23) * 11 1.05* .25* 40 Class R6 November 30, 2013** .02 .37 — — — * .55* .20* 38* May 31, 2013†† .08 .49 (.22) (.23) * 1.05* .63* 40 Class Y November 30, 2013** .02 .37 — — — * .58* .17* 38* May 31, 2013 .03 .82 (.23) (.23) 1.15 .32 40 May 31, 2012† .01 .38 (.09) (.04) * .80* .11* 41* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 70 Dynamic Risk Allocation Fund Dynamic Risk Allocation Fund 71 Financial highlights (Continued) * Not annualized ** Unaudited. † For the period September 19, 2011 (commencement of operations) to May 31, 2012. †† For the period July 3, 2012 (commencement of operations) to May 31, 2013. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): Percentage of average net assets 11/30/13 5/31/13 5/31/12 Class A 0.04% 0.16% 0.61% Class B 0.04 0.16 0.61 Class C 0.04 0.16 0.61 Class M 0.04 0.16 0.61 Class R 0.04 0.16 0.61 Class R5 0.01 0.08 N/A Class R6 N/A N/A N/A Class Y 0.04 0.16 0.61 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 72 Dynamic Risk Allocation Fund Notes to financial statements 11/30/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from June 1, 2013 through November 30, 2013. Putnam Dynamic Risk Allocation Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return. Total return is composed of capital appreciation and income. The fund invests in a diversified set of asset classes. By investing in a broader set of asset classes than a traditional balanced fund, and by using leverage to increase the fund’s exposure to asset classes, Putnam Management believes the fund may achieve a higher total return than a traditional balanced fund with approximately the same amount of risk as a traditional balanced fund. Risk is measured by the volatility of the fund’s investment portfolio. The fund may invest without limit in U.S., international, and emerging markets equity securities (growth or value stocks or both) of companies of any size and fixed-income securities (including in high yield securities, which are sometimes referred to as “junk bonds”); mortgage-and asset-backed securities; inflation-protected securities; commodities; and real estate investment trusts. These asset classes offer different return potential and exposure to different investment risks. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Dynamic Risk Allocation Fund 73 Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. 74 Dynamic Risk Allocation Fund Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts Dynamic Risk Allocation Fund 75 are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset 76 Dynamic Risk Allocation Fund on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,452,054 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $2,166,151. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of Dynamic Risk Allocation Fund 77 the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $54,165 and the fund received cash collateral of $56,150. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net 78 Dynamic Risk Allocation Fund investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $1,201,395 of late year ordinary losses ((i) ordinary losses recognized during the period between January 1, 2013 and May 31, 2013, and (ii) specified ordinary losses recognized during the period between November 1, 2012 and May 31, 2013, to its fiscal year ending May 31, 2014. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $4,192,830 of certain losses recognized during the period from November 1, 2012 to May 31, 2013 to its fiscal year ending May 31, 2014. The aggregate identified cost on a tax basis is $214,359,782, resulting in gross unrealized appreciation and depreciation of $18,724,613 and $2,243,650, respectively, or net unrealized appreciation of $16,480,963. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.050% of the first $5 billion, 0.850% of the next $50 billion, 1.000% of the next $5 billion, 0.830% of the next $50 billion, 0.950% of the next $10 billion, 0.820% of the next $100 billion and 0.900% of the next $10 billion, 0.815% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a–4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Further information regarding the proposed new management contract is included in a proxy statement filed with the SEC on December 20, 2013. The proxy statement was mailed to shareholders of record beginning on or about December 23, 2013. Dynamic Risk Allocation Fund 79 Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through September 30, 2014, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 1.15% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $91,012 as a result of this limit. This expense limitation remains in place under the interim management contract described above. Putnam Management has also contractually agreed, through September 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. This expense limitation remains in place under the interim management contract described above. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $49,947 ClassR5 8 ClassB 2,976 ClassR6 595 ClassC 19,883 ClassY 142,482 ClassM 331 Total ClassR 441 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $50 under the expense offset arrangements and by $1,152 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $147, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense 80Dynamic Risk Allocation Fund for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $63,788 ClassM 1,263 ClassB 15,159 ClassR 1,126 ClassC 101,256 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $6,073 and $56 from the sale of classA and classM shares, respectively, and received $737 and $469 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $44,577,078 and $61,788,578, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums Written options outstanding at the beginning of the reporting period 31,738 $112,670 Options opened 1,745,400 668,132 Options exercised — — Options expired (686,646) (226,502) Options closed (1,026,514) (481,071) Written options outstanding at the end of the reporting period 63,978 $73,229 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 11/30/13 Year ended 5/31/13 ClassA Shares Amount Shares Amount Shares sold 534,823 $5,701,843 5,207,659 $56,257,334 Shares issued in connection with reinvestment of distributions — — 146,665 1,563,450 534,823 5,701,843 5,354,324 57,820,784 Shares repurchased (2,919,150) (30,894,845) (2,694,196) (29,289,665) Net increase (decrease) Dynamic Risk Allocation Fund 81 Six months ended 11/30/13 Year ended 5/31/13 ClassB Shares Amount Shares Amount Shares sold 56,084 $590,313 220,294 $2,392,233 Shares issued in connection with reinvestment of distributions — — 5,783 61,245 56,084 590,313 226,077 2,453,478 Shares repurchased (24,398) (257,806) (26,443) (285,389) Net increase Six months ended 11/30/13 Year ended 5/31/13 ClassC Shares Amount Shares Amount Shares sold 270,772 $2,824,645 1,836,415 $19,797,087 Shares issued in connection with reinvestment of distributions — — 35,063 370,964 270,772 2,824,645 1,871,478 20,168,051 Shares repurchased (531,753) (5,586,671) (181,926) (1,962,713) Net increase (decrease) Six months ended 11/30/13 Year ended 5/31/13 ClassM Shares Amount Shares Amount Shares sold 8,752 $93,566 26,983 $292,377 Shares issued in connection with reinvestment of distributions — — 584 6,254 8,752 93,566 27,567 298,631 Shares repurchased (12,416) (132,926) (29,594) (316,630) Net decrease Six months ended 11/30/13 Year ended 5/31/13 ClassR Shares Amount Shares Amount Shares sold 4,822 $50,690 32,961 $360,733 Shares issued in connection with reinvestment of distributions — — 940 9,991 4,822 50,690 33,901 370,724 Shares repurchased (5,033) (52,664) (692) (7,603) Net increase (decrease) For the period 7/3/12 (commencement of operations) Six months ended 11/30/13 to 5/31/13 ClassR5 Shares Amount Shares Amount Shares sold — $— 947 $10,000 Shares issued in connection with reinvestment of distributions — — 39 413 — — 986 10,413 Shares repurchased — Net increase — $— 82 Dynamic Risk Allocation Fund For the period 7/3/12 (commencement of operations) Six months ended 11/30/13 to 5/31/13 ClassR6 Shares Amount Shares Amount Shares sold 16,313 $174,890 267,359 $2,926,140 Shares issued in connection with reinvestment of distributions — — 39 418 16,313 174,890 267,398 2,926,558 Shares repurchased (76,706) (815,844) (13,353) (146,519) Net increase (decrease) Six months ended 11/30/13 Year ended 5/31/13 ClassY Shares Amount Shares Amount Shares sold 1,209,436 $13,004,637 8,608,034 $93,354,565 Shares issued in connection with reinvestment of distributions — — 488,618 5,213,550 1,209,436 13,004,637 9,096,652 98,568,115 Shares repurchased (2,344,261) (24,813,063) (2,977,551) (32,230,661) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class R 10,000 23.3% $109,500 ClassR5 986 100.0 10,904 ClassR6 986 0.5 10,915 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $11,166,000 $32,379,644 $— $6,660 $43,545,644 Putnam Short Term Investment Fund* 54,887,051 42,953,140 55,779,764 12,831 42,060,427 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and Dynamic Risk Allocation Fund 83 asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) 280,000 Written equity option contracts (contract amount) (Note 3) 79,000 Futures contracts (number of contracts) 700 Forward currency contracts (contract amount) $175,200,000 OTC interest rate swap contracts (notional) $60,600,000 Centrally cleared interest rate swap contracts (notional) $40,900,000 OTC total return swap contracts (notional) $120,000,000 OTC credit default swap contracts (notional) $54,200,000 Centrally cleared credit default contracts (notional) $27,700,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Net assets — Unrealized Credit contracts appreciation $5,450,767* Payables $22,646 Foreign exchange contracts Receivables 819,285 Payables 1,260,937 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 1,050,696* depreciation 2,148,788* Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 2,895,574* depreciation 1,509,926* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 84 Dynamic Risk Allocation Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $3,337,306 $3,337,306 Foreign exchange contracts — — (1,059,873) (6,114,929) $(7,174,802) Equity contracts (1,642,880) (521,370) — 1,428,769 $(735,481) Interest rate contracts — (1,807,144) — — $(1,807,144) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(206,493) $(206,493) Foreign exchange contracts — — 573,048 — $573,048 Equity contracts (12,109) (196,276) — (1,255,927) $(1,464,312) Interest rate contracts — 1,318,781 — 2,992,791 $4,311,572 Total Dynamic Risk Allocation Fund 85 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs Bank USA Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts* # $84,734 $— $— $171,775 $37,706 $— $— $— $— $61 $— $— $— $— $— $294,276 OTC Credit default swap contracts* # — 956,418 — — — 270,930 — — — 10,206 — 1,237,554 Futures contracts*** — 101,523 — 101,523 Forward currency contracts # 27,673 121,472 — 34,963 128,741 17,503 — 38,172 44,780 65,349 — 60,053 113,345 140,155 27,079 819,285 Purchased equity options** # 636,611 — 636,611 Securities on loan** — 54,164 — 54,164 Total Assets $— Liabilities: Centrally cleared interest rate swap contracts*** — — 88,733 — 88,733 OTC Total return swap contracts* # 1,585,179 180,555 — 271,140 524,160 31,263 — 226,139 — 288,698 — 3,107,134 OTC Credit default swap contracts* # — 22,646 — 22,646 Centrally cleared credit default swap contracts*** — — 41,306 — 41,306 Futures contracts*** — 27,053 — 27,053 Forward currency contracts # 76,999 130,506 — 85,621 108,466 110,342 — 92,279 20,485 277,812 — 96,842 133,037 106,981 21,567 1,260,937 Written equity options # 72,425 — 72,425 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $(914,738) $766,829 $— $(60,951) $(488,825) $146,828 $54,164 $(250,799) $— $(419,958) $— $— $— $— $— $(1,167,450) Net amount $(70,847) $— $(130,039) $(89,072) $— $— $— $(29,447) $24,295 $(70,936) $74,470 $(36,789) $(19,692) $33,174 $5,512 $(309,371) * Excludes premiums. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
